Exhibit 10.1


Confidential Material Omitted – To be filed separately with the Securities and
Exchange Commission upon request. Double asterisks denote omissions.






SAPPI CANADA ENTERPRISES INC.


as the Purchaser


and


SAPPI PAPIER HOLDING GMBH


as the Purchaser Guarantor


RAYONIER A.M. CANADA G.P.


and


RAYONIER A.M. COMPAGNIE DE CONSTRUCTION INC.


and


RAYONIER A.M. CANADA ENTERPRISES INC.


collectively, as the Seller
    
and
    
RAYONIER ADVANCED MATERIALS INC.


as the Seller Guarantor


ASSET PURCHASE AGREEMENT

July 31, 2019










--------------------------------------------------------------------------------






TABLE OF CONTENTS




Page
ARTICLE 1 INTERPRETATION 1
Section 1.1Defined Terms. 1
Section 1.2Gender and Number. 14
Section 1.3Headings, etc. 14
Section 1.4Currency. 14
Section 1.5Certain Phrases, etc. 14
Section 1.6Accounting Terms. 14
Section 1.7Incorporation of Disclosure Letter, schedules and Exhibits. 14
Section 1.8References to this Agreement. 15
Section 1.9Statutes. 15
Section 1.10Non‑Business Days. 15
Section 1.11Knowledge. 15
Section 1.12Made Available. 15
ARTICLE 2 PURCHASE AND SALE 15
Section 2.1Purchase and Sale. 15
Section 2.2Excluded Assets. 17
Section 2.3Purchase Price. 17
Section 2.4Allocation of Purchase Price. 18
Section 2.5Payment on Closing. 18
Section 2.6Estimated Closing Date Statement. 19
Section 2.7Preparation of Closing Statement. 19
Section 2.8Settlement of Objections. 19
Section 2.9Payment of Adjustment to Purchase Price. 21
Section 2.10No Effect on Other Rights. 21
Section 2.11Elections. 22
Section 2.12Property Taxes. 22
Section 2.13Assumption of Obligations and Liabilities. 22
Section 2.14Non‑Assignable Contracts. 23
ARTICLE 3 REPRESENTATIONS AND WARRANTIES 23
Section 3.1Representations and Warranties of the Seller. 23
Section 3.2Disclaimer of Other Representations and Warranties. 40
ARTICLE 4 REPRESENTATIONS AND WARRANTIES OF THE PURCHASER 40





--------------------------------------------------------------------------------

- ii -


Section 4.1Representations and Warranties of the Purchaser. 40
ARTICLE 5 COVENANTS 42
Section 5.1Conduct of Business Prior to Closing. 42
Section 5.2Other Covenants. 43
Section 5.3Actions to Satisfy Closing Conditions. 43
Section 5.4Confidentiality. 44
Section 5.5Request for Consents. 44
Section 5.6Notice of Certain Matters and Updates to Information. 45
Section 5.7Regulatory Approvals. 45
Section 5.8Access. 47
Section 5.9Contact with Customers, Suppliers, Employees and Other Business
Relations. 47
Section 5.10Benefits Plan. 48
Section 5.11Action Items. 48
Section 5.12SAP Interfaces. 48
Section 5.13Risk of Loss. 48
Section 5.14Exclusive Dealings. 49
Section 5.15Transfer Taxes. 49
Section 5.16Cooperation on Tax Matters. 50
Section 5.17Proceeds Received after Closing. 51
ARTICLE 6 CONDITIONS OF CLOSING 51
Section 6.1Conditions for the Benefit of the Purchaser. 51
Section 6.2Conditions for the Benefit of the Seller. 53
ARTICLE 7 CLOSING 55
Section 7.1Date, Time and Place of Closing. 55
ARTICLE 8 TERMINATION 55
Section 8.1Termination Rights. 55
Section 8.2Effect of Termination. 56
ARTICLE 9 INDEMNIFICATION 56
Section 9.1Survival. 56
Section 9.2Indemnification in Favour of the Purchaser. 57
Section 9.3Indemnification in Favour of the Seller. 57
Section 9.4Limitations. 58
Section 9.5Notice of Claim. 59
Section 9.6Direct Claims. 59





--------------------------------------------------------------------------------

- iii -


Section 9.7Procedure for Third Party Claims. 60
Section 9.8Manner of Payment. 62
Section 9.9Exclusion of Other Remedies. 62
Section 9.10Calculation of Damages. 62
Section 9.11Joint and Several (Solidary) Obligations. 63
Section 9.12Seller Guarantee. 63
Section 9.13Purchaser Guarantee. 63
Section 9.14Duty to Mitigate. 63
Section 9.15One Recovery. 64
Section 9.16Adjustments to Purchase Price. 64
Section 9.17Set-off. 64
ARTICLE 10 POST‑CLOSING COVENANTS AND OTHER MATTERS 64
Section 10.1Employees. 64
Section 10.2Pension Plans and Other Benefit Plan. 65
Section 10.3Access to Books and Records. 67
Section 10.4Cooperation and Access regarding [**]. 68
Section 10.5Further Assurances. 68
ARTICLE 11 MISCELLANEOUS 68
Section 11.1Notices. 68
Section 11.2Time of the Essence. 69
Section 11.3Announcements and Public Communications. 69
Section 11.4Third Party Beneficiaries. 70
Section 11.5Expenses. 70
Section 11.6Amendments. 70
Section 11.7Waiver. 70
Section 11.8Non‑Merger. 70
Section 11.9Entire Agreement. 70
Section 11.10Successors and Assigns. 71
Section 11.11Severability. 71
Section 11.12Governing Law. 71
Section 11.13Counterparts. 71
Section 11.14Legal Representation. 71









--------------------------------------------------------------------------------






ASSET PURCHASE AGREEMENT
Asset Purchase Agreement dated July 31, 2019 among Sappi Canada Enterprises
Inc., a corporation existing under the laws of Québec (the “Purchaser”), Sappi
Papier Holding GmbH, a limited liability company existing under the laws of
Austria (the “Purchaser Guarantor”), Rayonier A.M. Canada G.P., a partnership
existing under the laws of Quebec (“Rayonier GP”), Rayonier A.M. Compagnie de
Construction Inc., a corporation existing under the federal laws of Canada
(“RCC”), Rayonier A.M. Canada Enterprises Inc., a corporation existing under the
under the federal laws of Canada (“RCE”) and Rayonier Advanced Materials Inc., a
corporation existing under the laws of Delaware (the “Seller Guarantor”).
RECITALS:
(a)    The Seller is the registered and beneficial owner of the Purchased
Assets.
(b)
The Purchaser wishes to purchase the Purchased Assets from the Seller and to
undertake and assume performance of the Assumed Obligations, and the Seller
wishes to sell the Purchased Assets to the Purchaser, upon and subject to the
terms and conditions of this Agreement.

NOW THEREFORE in consideration of the foregoing, and the respective covenants,
agreements, representations and warranties of the Parties contained herein and
for other good and valuable consideration (the receipt and adequacy of which are
acknowledged), the Parties agree as follows:

Article 1
INTERPRETATION

Section 1.1
Defined Terms.

As used in this Agreement, the following terms have the following meanings:
“Adjustment Statement” means an unaudited statement substantially in the form of
EXHIBIT A, and including a Working Capital calculation, a Pension Liability
calculation and an estimate of the Purchase Price at Closing or a calculation of
the Purchase Price at Closing, as the case may be.
“Advance Ruling Certificate” means an advance ruling certificate issued pursuant
to Section 102 of the Competition Act.
“Affiliates” means, as to any Person, any other Person that, directly or
indirectly, controls, or is controlled by, or is under common control with, such
Person. As used in this definition, the term “control” (including, with its
correlative meanings, “controlled by” and “under common control with”) means the
possession, directly or indirectly, of the powers to direct or cause the
direction of management or policies of a Person, through the ownership of
securities or partnership or other ownership interests, by contract or
otherwise.
“Agreement” means this asset purchase agreement, as it may be amended or
supplemented from time to time.
“Assigned Books and Records” has the meaning specified in Section 2.1(p).
“Assigned Permits” has the meaning specified in Section 2.1(j).
“Assumed Obligations” has the meaning specified in Section 2.13.
“Assumed Plans” has the meaning specified Section 10.2(4).
“Authorization” means, with respect to any Person, any order, permit, approval,
consent, filing, notification, waiver, licence, authorization or similar action
of, to, from or with respect to any Governmental Entity having jurisdiction over
the Person.
“Benefit Plan” means any plan, policy, agreement or arrangement including, for
greater certainty, any modification thereto (whether written or unwritten)
relating to stock options, stock purchases, stock awards, deferred compensation,
bonus, profit sharing, severance, retention, termination, retirement, pension,
supplemental pension, health, dental or other medical, life, disability or other
insurance (whether insured or self-insured), mortgage insurance, employee loan,
employee assistance, supplementary unemployment benefits, supplementary
retirement, welfare benefits, change of control, fringe benefits, supplemental
benefits or other employee benefits, in each case, sponsored, maintained or
contributed to, or required to be sponsored, maintained or contributed to, by
the Seller, for the benefit of current or former employees, officers, directors
or individual independent contractors employed or retained in connection with
the Business, other than any multiemployer plan, the Québec Pension Plan or the
Canada Pension Plan, any health or drug plan established and administered by a
Province, and any employment, parental or workers’ compensation insurance
provided by Canadian federal or provincial Laws.
“Benefit Plan Setup” has the meaning specified in Section 5.10.
“Books and Records” means all information in any form relating in all or in part
to the Business or the Purchased Assets, including books of account, financial
and accounting information and records, tax records, sales and purchase records,
customer and supplier lists, research and development reports and records,
equipment logs, operating guides and manuals, technical documents and drawings
including specifications and schematics, marketing and advertising materials,
personnel, employment and all other documents, files, corporate records (whether
in written or electronic form).
“Business” means the production, distribution, marketing and sale of high-yield
(thermo-mechanical) pulp currently or formerly produced at the Seller’s Matane
site in the Province of Québec.
“Business Day” means any day of the year, other than a Saturday, Sunday or any
day on which major banks are closed for business in Montreal, Québec, Canada.
“Business Intellectual Property” has the meaning specified in Section 3.1(s)(i).
“Cap” means [**].
“Cash Amount” has the meaning specified in Section 2.3(a).
“Claim” has the meaning specified in Section 9.5(1).
“Closing” means the completion of the transaction of purchase and sale of the
Purchased Assets contemplated in this Agreement.
“Closing Date” means the date that is the fifth (5th) Business Day that
immediately follows the day on which the last of the conditions to Closing set
out in Article 6 (other than those conditions which by their nature can only be
satisfied as of the Closing Date) have been satisfied or waived by the
appropriate Party, but in no event before the earlier of the 90th day following
the date of this Agreement and the date on which the SAP Setup is completed.
“Closing Time” means 12:01 a.m. on the Closing Date.
“Collective Bargaining Agreement” has the meaning specified in
Section 3.1(q)(i).
“Commissioner of Competition” means the Commissioner of Competition appointed
under the Competition Act or any Person authorized to exercise his powers and
perform his duties.
“Competition Act” means the Competition Act (Canada).
“Competition Act Clearance” means one of the following has occurred in respect
of the transactions contemplated by this Agreement:
(a)
the Commissioner of Competition shall have issued an Advance Ruling Certificate;
or

(b)
either (i) the requirement to notify the Commissioner of Competition and supply
information shall have been waived pursuant to Section 113(c) of the Competition
Act or (1) the applicable waiting period under Section 123 of the Competition
Act shall have expired or been terminated and, in the case of (i) or (ii), the
Commissioner of Competition shall have issued a No-Action Letter, and such
No-Action Letter remains in force and effect at Closing.

“Confidentiality Agreement” has the meaning specified in Section 5.4(1).
“Consent” means any consent, approval, permit, waiver, ruling, exemption or
acknowledgement from any Person which is provided for or required: (a) in
respect of or pursuant to the terms of any Contract; or (b) under any applicable
Law, in either case in connection with the transactions contemplated by this
Agreement, including (i) to transfer the Purchased Assets and all rights and
benefits thereunder to the Purchaser, (ii) for Purchaser to assume the Assumed
Obligations, (iii) to permit the Purchaser to carry on the Business after the
Closing as the Business is currently carried on by the Seller, or (iv) which is
otherwise necessary for the Parties to perform their obligations under this
Agreement or to consummate the transactions contemplated hereby.
“Contract” means any written or oral agreement, contract, obligation, promise,
commitment, loan or credit agreement, employment or severance agreement, note,
mortgage, bond, indenture, lease, benefit plan, permit, franchise, license or
other instrument, understanding, undertaking or arrangement to which the Seller
is a party or by which the Seller or the Purchased Assets or the Business is
bound or under which the Seller has rights or obligations, in each case
exclusively in respect of the Purchased Assets or the Business.
“Current Assets” means the combined current assets of the Seller related to the
Business, determined on a basis consistent with the Financial Statements,
adjusted to include spare parts reported as long-term assets, to be calculated
as set out in EXHIBIT A.
“Current Liabilities” means the combined current liabilities of the Seller
related to the Business, determined on a basis consistent with the Financial
Statements, to be calculated as set out in EXHIBIT A.
“Custodial Trustee” means the CIBC Mellon Trust Company.
“Damages” means, whether or not involving a Third Party Claim, any loss, cost,
liability, claim, interest, damages and expense (including reasonable legal
counsel’s, consultant’s and expert’s fees and expenses).
“Data Room” means the virtual data room of the Seller maintained by Donnelly
Financial Solutions “Venue”, access to which was provided to the Purchaser and
its representatives for purposes of their due diligence investigations in
connection with the transactions contemplated by this Agreement.
“Deductible” means [**].
“Direct Claim” means any cause, matter, thing, act, omission or state of facts
not involving a Third Party Claim which entitles an Indemnified Party to make a
claim for indemnification under this Agreement.
“Disclosure Letter” means the disclosure letter delivered by the Seller to the
Purchaser contemporaneously with the execution and delivery of this Agreement.
“Draft Closing Statement” has the meaning specified in Section 2.7.
“Employees” means all individuals employed by the Seller in the operation of the
Business on the Closing, whether on a full-time, part-time, temporary or casual
basis, including the unionized employees and the non-unionized employees, and
including those on vacation, short term disability, long term disability,
workers’ compensation related leave, pregnancy, parental, sick leave or other
statutory or approved leave of absence, other than the Excluded Employees, if
any.
“Environment” means all or any part of the following media (alone or in
combination): air (including the atmosphere and the air within any structure or
underground space); water (including sea, seabed, marine sediments and any
marine organisms and ecosystem, groundwater and any water under or within land
and coastal and inland waters); land (including subsoil and land under water)
and any organisms or systems supported by those media (including habitats,
species and humans).
“Environmental Laws” means any Laws relating to the Environment or public health
and public safety including those relating to the manufacture, transport,
handling or disposal of Hazardous Substances, assessment and remediation of
contaminated media and protection of the Environment.
“Environmental Liabilities” means all liabilities, obligations,
responsibilities, response, remedial and removal costs, investigation costs,
capital costs, operation and maintenance costs, losses, damages, including
damages for diminution of the value of land, property damages, natural resource
damages, costs and expenses, fines, penalties and sanctions incurred as a result
of or related to:
(i)
any claim, suit, action, administrative order, investigation, proceeding or
demand by any Person under any Environmental Laws or with respect to any
environmental matter;

(ii)
any matter or condition arising under or related to any Environmental Laws or
environmental Assigned Permits;

(iii)
any Release or threatened Release or presence of a Hazardous Substance whether
on, at, in, under, from or about or in the vicinity of any immovable or movable
property at any time; or

(iv)
the treatment, storage, handling, disposal, discharge, transportation or
elimination of any Hazardous Substance, including the transportation or disposal
of any Hazardous Substance by or on behalf of the Seller to any off site
facility.

“Estimated Adjustment Amount” means the sum of the adjustments to the Cash
Amount calculated pursuant to Section 2.5(1)(b) to Section 2.5(1)(d).
“Estimated Closing Date Statement” has the meaning specified in Section 2.6.
“Estimated Pension Liability” has the meaning specified in Section 2.6(2).
“Estimated Working Capital” has the meaning specified in Section 2.6(1).
“Excluded Assets” has the meaning specified in Section 2.2.
“Excluded Contracts” has the meaning specified in Section 2.2(c).
“Excluded Employees” has the meaning specified in Section 10.1(2).
“Exhibits” means the exhibits attached to this Agreement.
“Final Adjustment Amount” means the sum of the adjustments to the Cash Amount
calculated pursuant to Section 2.3(b) to Section 2.3(d), as determined on the
basis of the Final Closing Statement.
“Final Allocation” has the meaning specified in Section 2.4.
“Final Closing Statement” has the meaning specified in Section 2.8(3) and
Section 2.8(4).
“Final Determination” means any final order, judgment, decision or award in a
Legal Proceeding, after all delays to appeal have lapsed.
“Final Negative Adjustment Amount” has the meaning specified in Section 2.9(2).
“Final Positive Adjustment Amount” has the meaning specified in Section 2.9(3).
“Financial Statements” means, collectively, the financial information attached
at Section 3.1(e) of the Disclosure Letter.
“First Nations” means any Indian or Indian Band (as those terms are defined in
the Indian Act (Canada)), Inuit person or people, First Nation person or people,
Métis person or people, indigenous person or people or aboriginal person or
people of Canada and any person or group representing, or purporting to
represent, any of the foregoing.
“First Nations’ Claims” means any claims, assertions or demands, written or
oral, whether proven or unproven, in respect of aboriginal rights, aboriginal
title, treaty rights or any other aboriginal interest in or to all or any
portion of the Owned Real Property and the Leased Real Property.
“FSC” means the Forest Stewardship Council.
“GAAP” means generally accepted accounting principles as in effect in the United
States of America, at the relevant time applied on a consistent basis.
“Governmental Entity” means any national, federal, provincial, municipal, local
or foreign governmental authority, including any regional or departmental
direction of a ministry and any independent administrative authority, any court,
tribunal, administrative agency or commission, any body responsible for forest
management or chain of custody certification or credits or any
quasi-governmental body exercising any executive, regulatory, judicial,
tribunal, administrative, taxing, importing or other governmental or
quasi-governmental authority, including any arbitrator or arbitration body and
any stock exchange.
“GST” shall mean any goods and services tax and harmonized sales tax imposed
under Part IX of the Excise Tax Act (Canada).
“GST/QST Certificate and Indemnity” has the meaning specified in Section 5.15.
“Hazardous Substance” means any chemical, substance, contaminant, waste,
pollutant or material that is prohibited, controlled or regulated by any
Governmental Entity pursuant to Environmental Laws, including pollutants,
contaminants, dangerous goods or substances, toxic or hazardous substances or
materials, wastes (including solid non-hazardous wastes and subject wastes),
residual materials, noise, vibration, petroleum and its derivatives and
by-products and other hydrocarbons, all as defined in or pursuant to any
Environmental Law.
“Indemnified Party” means a Person with indemnification rights or benefits under
Section 9.2 or Section 9.3, or otherwise under this Agreement.
“Indemnifying Party” means a Party against which a Claim may be made for
indemnification under this Agreement, including pursuant to Article 9.
“Insurance Policies” has the meaning specified in Section 3.1(ee).
“Intellectual Property Rights” means rights in the following: (a) all trademark
rights, trade dress, service marks, trade names and brand names; (b) all works,
copyrights, neighbouring rights, moral rights and all other rights associated
therewith and the underlying works of authorship; (c) all patents rights; (d)
designs and industrial designs; (e) all inventions, know how, discoveries,
improvements and trade secrets; (f) computer programs and other software; (g)
external IP addresses and (h) all registrations of any of the foregoing and all
applications therefor.
“Interim Period” means the period between the date of this Agreement and the
Closing.
“Inventories” means all inventories of the Business, including all finished
goods, work in progress, raw materials, spare parts, manufacturing supplies,
stores inventories, tooling, purchased finished goods related to the Business
(including those in possession of suppliers, customers or other third parties).
“Investment Canada Act” means the Investment Canada Act (Canada).
“IT Systems” means all computer hardware, test bed and testing devices,
peripheral equipment, software and firmware, databases, technology
infrastructure and other information technology systems and services that are
used by or accessible to the Seller to operate the Business and to receive,
store, process or transmit data.
“Law” means all (a) constitutions, treaties, laws, statutes, codes, ordinances,
rules, regulations, and by-laws or other requirements having force of law,
whether federal, provincial, municipal, regional, domestic, foreign or
international; (b) policies, guidelines, practices, standards, protocols, codes
or rules that are legally binding and (c) all Orders.
“Leased Real Property” has the meaning specified in Section 3.1(y)(ii).
“Legal Proceeding” means any (a) claim, demand, action, suit, arbitration,
litigation, dispute, complaint, grievance, mediation, arbitration and proceeding
and (b) any audit by a Governmental Entity, investigation by a Governmental
Entity or hearing or inquiry by a Governmental Entity.
“Licensed Intellectual Property” has the meaning specified in Section 2.1(l).
“Liens” means mortgages, hypothecs, charges, pledges, assignments, liens
(statutory or otherwise), security interests, easements, servitudes,
encroachments, retentions of title, rights‑of‑way, rights of refusal,
restriction on use or other restrictions, preferential right, or other real,
immovable, movable or personal right, prior claims, legal hypothecs or
encumbrances of any nature whatsoever, whether contingent or absolute, and any
agreement, option, right or privilege (whether by Law, Contract or otherwise)
capable of becoming any of the foregoing.
“Master Trust Agreements” means, collectively, the master trust agreement
(Tembec Liability Hedging Assets Master Trust Fund) between [**].
“Material Adverse Effect” means, any event, change, effect, condition, fact,
development, occurrence or circumstance that, individually or in the aggregate
with all other events, changes, effects, conditions, facts, developments,
occurrences or circumstances, is or would reasonably be expected to be material
and adverse to the Purchased Assets, the Assumed Obligations or the business,
results of operations, capital, properties, condition (financial or otherwise),
assets, obligations or liabilities of the Business, except any such event,
change, effect, condition, fact, development, occurrence or circumstance
resulting from or arising out of (a) any change in global, national or regional
political, regulatory or legislative conditions or in general economic,
business, regulatory, political or market conditions or in national or global
financial or capital markets (including credit market or securities markets);
(b) any change generally affecting the industries in which the Seller and
Purchaser operate; (c) any adoption, proposed implementation or change in
applicable Laws, or any changes in generally accepted accounting practices (or
any change in the authoritative interpretation by a Governmental Entity of any
of the foregoing); (d) any global or national changes or developments in or
relating to currency exchange rates or interest rates; (e) any action taken or
refrained from being taken, in each case to which the Purchaser has expressly
and in writing, approved, consented to or requested following the date of this
Agreement, (f) any change in the market price or trading volume of such Person’s
securities (it being understood that the facts and circumstances that may have
given rise to such change that are not otherwise excluded from the definition of
a Material Adverse Effect may be taken into account in determining whether there
has been a Material Adverse Effect); (g) any failure by such Person to meet any
internal or public financial projections, forecasts or estimates of revenues,
earnings or other financial metrics for any period (it being understood that the
facts and circumstances that may have given rise to such failure that are not
otherwise excluded from the definition of a Material Adverse Effect may be taken
into account in determining whether there has been a Material Adverse Effect);
or (h) the negotiation, execution, performance or announcement of this Agreement
or the consummation of the transactions contemplated herein, except, in the case
of clauses (a)‑(g) above, to the extent that any such event, change, effect,
condition, fact, development, occurrence or circumstance has a materially
disproportionate effect on the Business, the Purchased Assets or the Assumed
Obligations.
“Material Contract” has the meaning specified in Section 3.1(u)(i).
“No-Action Letter” means written confirmation from the Commissioner of
Competition that he does not, at that time, intend to make an application under
Section 92 of the Competition Act in respect of the transactions contemplated by
this Agreement.
“Non-Exclusive Contracts” means any written or oral agreement, contract,
obligation, promise, commitment, employment or severance agreement, note,
indenture, lease, permit, franchise, license or other instrument, understanding,
undertaking or arrangement to which the Seller is a party or by which the Seller
or the Purchased Assets or the Business is bound or under which the Seller has
rights or obligations, in each case on a non-exclusive basis in respect of the
Purchased Assets or the Business.
“Notice” has the meaning specified in Section 11.1.
“Notice of Claim” has the meaning specified in Section 9.5(1).
“Order” means any order, writ, injunction, judgment, decision, ruling, awards,
plan and decree of any Governmental Entity.
“Ordinary Course of Business” means, with respect to an action taken by or with
respect to a Person, that such action is consistent in nature, scope and
magnitude with the past practices of such Person and is taken in the ordinary
course of normal day-to-day operations of such Person.
“Outside Date” means the date that is six (6) months after the date of this
Agreement.
“Owned Intellectual Property” has the meaning specified in Section 2.1(k).
“Owned Real Property” has the meaning specified in Section 3.1(y)(i).
“Parties” means, collectively, the Purchaser, the Seller and any other Person
who may become a party to this Agreement, and “Party” means any one of them.
“PEFC” means the Programme for the Endorsement of Forest Certification.
“Pension Liability” means the excess, if any, of the total liabilities under the
Retirement Plan for Unionized Employees over the fair market value of such
plan’s assets, calculated using the Required Methodology and Required
Assumptions and assuming the funded status of the Retirement Plan for Unionized
Employees as at the Closing Time.
“Pension Plans” has the meaning specified in Section 3.1(p)(iii), which
includes, for greater certainty, the Retirement Plan for Unionized Employees of
Tembec Industries Inc. – Matane Division, and the Retirement Plan for Certain
Non-Unionized Employees of Tembec Industries, in respect of all Employees.
“Per Claim Threshold” means [**].
“Permits” means all permits, consents, waivers, licences, certificates,
certificates of authorization, approvals, authorizations, registrations,
franchises, rights, privileges, quotas and exemptions, or any item with a
similar effect, issued or granted by any Governmental Entity.
“Permitted Lien” means (a) any Lien for Taxes or governmental assessments,
charges or claims of payment not yet delinquent or being contested in good faith
by appropriate Legal Proceedings and, in each case, for which adequate accruals,
provisions or reserves (based on good faith estimates of management) have been
set aside for the payment thereof, (b) vendors’, mechanics’, materialmen’s,
carriers’, workers’, landlords’, repairmen’s, warehousemen’s, construction and
other similar Liens arising or incurred in the ordinary course of business on a
basis consistent with past practice or with respect to liabilities that are not
yet due and payable or, if due, are not delinquent or are being contested in
good faith by appropriate Legal Proceedings and, in each case, for which
adequate accruals or reserves (based on good faith estimates of management) have
been set aside for the payment thereof, (c) Liens imposed or promulgated by
applicable Laws with respect to real or immovable property, including zoning,
building or similar restrictions, as well as Liens consisting of (i) easements,
rights‑of‑way, servitudes, restrictions and similar rights in real or immovable
property and (ii) the reservations, limitations, provisos and conditions, if
any, expressed in any original grant from the Crown of any real or immovable
property or any interest therein or in any similar grant from a Governmental
Entity in jurisdictions other than Canada; provided that any such items would
not, individually or in the aggregate, reasonably be expected to interfere in
any material respect with the ordinary conduct of the Business or materially
impair the continued use or operation of such real or immovable property for the
purpose for which it is currently used, (d) pledges or deposits in the ordinary
course of business on a basis consistent with past practice in connection with
workers’ compensation, unemployment insurance or social security legislation,
(e) Liens identified in Section 1.1 – Permitted Liens of the Disclosure Letter,
or (f) statutory liens or deemed trusts arising under pension benefits standards
legislation, to the extent that the Seller has made all contributions and
payments required under such legislation when due.
“Person” includes an individual, a corporation, a partnership, a limited
liability company, an unlimited liability company, an association, a trust or
any other entity or organization, including a Governmental Entity.
“Personal Information” means information about an identifiable individual and
includes any information that constitutes personal information within the
meaning of any Privacy Law.
“Personal Property” means all machinery, equipment, furniture, motor vehicles
and other property used in carrying on the Business (including those in
possession of suppliers, customers and other third parties).
“Privacy Law” means the Personal Information Protection and Electronic Documents
Act (Canada), the Act respecting the Protection of Personal Information in the
Private Sector (Québec) and any comparable law of any other jurisdiction in
which the Seller conducts the Business.
“Purchase Price” has the meaning specified in Section 2.3.
“Purchased Assets” means the assets referred to or described in Section 2.1.
“Purchaser” has the meaning specified in the introductory paragraph to this
Agreement.
“Purchaser Fundamental Representations” means the representations and warranties
set forth in Section 4.1(a) – Organization and Section 4.1(b) – Authorization,
Section 4.1(c) – No Violation, and Section 4.1(g) – No Finder’s Fee.
“Purchaser Guarantor” has the meaning specified in the introductory paragraph to
this Agreement.
“Purchaser Indemnitees” has the meaning specified in Section 9.2.
“Purchaser Parties” has the meaning specified in Section 5.2.
“QST” means any Quebec sales tax imposed under an Act respecting the Quebec
sales tax (Quebec).
“Rayonier GP” has the meaning specified in the introductory paragraph to this
Agreement.
“RCE” has the meaning specified in the introductory paragraph to this Agreement.
“RCC” has the meaning specified in the introductory paragraph to this Agreement
“Real Property Leases” has the meaning specified in Section 3.1(y)(ii).
“Receivables” means all accounts receivable, bills receivable, trade accounts,
book debts and insurance claims related to the Business, together with any
unpaid interest accrued on such items and any security or collateral for such
items, including recoverable deposits.
“Registered IP” has the meaning specified in Section 3.1(s)(ii).
“Regulatory Approvals” means the Competition Act Clearance and any other
Authorizations required pursuant to applicable Laws in connection with the
transactions contemplated by this Agreement, including (i) to transfer the
Purchased Assets and all rights and benefits thereunder to the Purchaser, (ii)
for Purchaser to assume the Assumed Obligations, (iii) to permit the Purchaser
to carry on the Business after the Closing as the Business is currently carried
on by the Seller, or (iv) which is otherwise necessary for the Parties to
perform their obligations under this Agreement or to consummate the transactions
contemplated hereby.
“Release” means any release or discharge of any Hazardous Substance, including
any discharge, spray, injection, inoculation, abandonment, deposit, spillage,
leakage, seepage, pouring, emission, emptying, throwing, dumping, placing,
exhausting, escape, leaching, migration, dispersal, dispensing or disposal.
“Required Assumptions” means the accounting discount rate under GAAP, inflation
rate, and the value of the assets of the Retirement Plan for Unionized Employees
as at the Closing Date. The required discount rate used will be as described in
the Willis Towers Watson Actuarial Valuation Report Disclosure for Fiscal Year
Ending December 31, 2018 and 2019 Benefit Cost under US GAAP – January 2019,
updated to reflect rates at the Closing Date.
“Required Methodology” means the data, methods and assumptions used in the
calculation of the unfunded pension liability (PBO) in regard to the Retirement
Plan for Unionized Employees in the Financial Statements, except that the
Required Assumptions shall be used.
“Retirement Plan for Unionized Employees” means the Retirement Plan for
Unionized Employees of Tembec Industries Inc. – Matane Division.
“Retained Books and Records” has the meaning specified in Section 2.2(g).
“Retained Obligations” means all obligations and liabilities of the Seller at
the Closing Time, other than the Assumed Obligations, including:
(a)
any liability under any Contract arising after the Closing Date that arises out
of or relates to a breach of, or default under, that Contract prior to the
Closing Date;

(b)
any liability for Taxes for the period prior to the Closing;

(c)
any liability under any Excluded Contract;

(d)
any liability to any Employee except as specifically assumed by the Purchaser
pursuant to Section 10.1;

(e)
any liability under any Benefit Plan or any Pension Plan except as specifically
assumed by the Purchaser in accordance with Section 10.2;

(f)
any liability of the Seller to any Affiliate of the Seller or other related
Person of the Seller;

(g)
any liability to indemnify, reimburse or advance any amounts to any officer,
director, or agent of the Seller or of one of its Affiliates;

(h)
any liability arising out of or resulting from the Seller’s compliance or
non-compliance with any applicable Law except to the extent specifically assumed
pursuant to Section 2.13;

(i)
any liability with respect to the NAFTA audit survey conducted by U.S. Customs
and Border Protection (CPB) and related prior disclosure initiated by the Seller
with CPB, the whole as disclosed in Section 3.1(m) of the Disclosure Letter;

(j)
any Environmental Liabilities except as specifically assumed by the Purchaser
pursuant to Section 2.13(e); and

(k)
any liability of the Seller under this Agreement or in any other agreement,
certificate or instrument executed and delivered pursuant to this Agreement.

“SAP Setup” has the meaning specified in Section 5.12.
“Seller” means collectively, Rayonier GP, RCC and RCE.
“Seller Counsel” means McCarthy Tétrault LLP.
“Seller Indemnitees” has the meaning specified in Section 9.3.
“Seller Guarantor” has the meaning specified in the introductory paragraph to
this Agreement.
“Seller Fundamental Representations” means the representations and warranties
set forth in Section 3.1(a) – Organization, Section 3.1(b) – Authorization and
Enforceability, Section 3.1(c) – No Violation, and Section 3.1(gg) –
Commissions.
“Subsidiaries” of any Person means any corporation or other form of legal entity
(a) an amount of the outstanding voting securities of which is sufficient to
elect at least a majority of its board of directors or other governing body (or,
if there are not such voting securities, more than 50% of the equity interests
of which) is owned or controlled, directly or indirectly, by such Person or by
one or more of its Subsidiaries or (b) with respect to which such Person or one
or more of its Subsidiaries is the general partner or the managing member or has
similar authority.
“Sustainable Forestry Certifications” means the sustainable forestry or chain of
custody certifications, awarded to or held by the Seller and related exclusively
to the Business, including, without limitation, all such certifications issued
pursuant to the FSC and PEFC certification regimes.
“Sustainable Forestry Credits” means the sustainable forestry or chain of
custody credits, awarded to or held by the Seller and related exclusively to the
Business, including, without limitation, all such credits issued pursuant to the
FSC and PEFC certification regimes.
“Tax” or “Taxes” means all federal, state, provincial, territorial, county,
municipal, local or foreign taxes, duties, imposts, levies, assessments, tariffs
and other charges imposed, assessed or collected by a Governmental Entity
including, (i) any gross income, net income, gross receipts, business, royalty,
capital, capital gains, GST, QST, value added, severance, stamp, franchise,
occupation, premium, capital stock, sales, sales and use, real or immovable
property, land transfer, personal or movable property, ad valorem, transfer,
licence, profits, windfall profits, environmental, payroll, employment, employer
health, pension plan, anti-dumping, countervail, excise, severance, stamp,
occupation, or premium tax, (ii) all withholdings on amounts paid to or by the
relevant person, (iii) all employment insurance premiums, Canada, Québec and any
other pension plan contributions or premiums, including any fine, penalty,
interest, or addition to such taxes, (iv) any and all liability for the payment
of any items described in clauses (i) to (iii) above as a result of being (or
ceasing to be) a member of an affiliated, consolidated, combined, unitary or
aggregate group, and (v) any and all liability for the payment of any amounts as
a result of any express or implied obligation to indemnify any other person, or
any successor or transferee liability, in respect of any items described in
clauses (i) to (iv) above, in each case whether disputed or not.
“Tax Act” means the Income Tax Act (Canada), as now in effect and as it may be
promulgated or amended from time to time.
“Tax Return” means a return, information return, withholding statement, report,
election, designation, estimate, claim for refund or other information, form or
statement required to be filed in accordance with applicable Laws in connection
with, the calculation, determination, assessment, collection or payment of any
Taxes, including, where permitted or required, combined or consolidated returns
for a group of entities and including any amendment thereof, including any
schedule or attachment thereto.
“Temiscaming Mill” means the mill producing Bleached Chemi-Thermo Mechanical
Pulp located in the town of Temiscaming, Quebec currently owned by the Seller or
its Affiliates.
“Tenures” means all forest licenses, timber sale licenses, forestry rights,
Timber Supply Guarantees, timber quotas, pulpwood agreements and other Contracts
granting harvest rights under the Sustainable Forest Development Act (Québec)
held by the Seller or its Affiliates in connection with the Business.
“Third Party Actuaries” has the meaning specified in Section 2.8(2).
“Third Party Auditors” has the meaning specified in Section 2.8(2).
“Third Party Claim” means any Legal Proceeding that is instituted or asserted by
a third party, including a Governmental Entity, against an Indemnified Party
which entitles the Indemnified Party to make a claim for indemnification under
this Agreement.
“Timber Supply Guarantees” means the volume of timber from forests in the
Province of Quebec granted by the Minister of Forests, Wildlife and Parks to the
Seller or its Affiliates in connection with the Business under the Sustainable
Forest Development Act (Québec).
“Transition Services Agreement” means the transition services agreement,
substantially in the form attached as EXHIBIT B.
“Transfer Taxes” means all transfer, land transfer, value added, ad-valorem,
excise, sales, use, consumption, GST, QST, provincial sales, or other similar
taxes or duties and any interest, fines and penalties imposed by any
Governmental Entity, whether disputed or not.
“TSA Consents” has the meaning specified in Section 5.5(2).
“Working Capital” means, with respect to the Seller, an aggregate amount
(positive or negative) equal to the sum of Current Assets minus the sum of the
Current Liabilities, calculated in accordance with the methodology set forth in
EXHIBIT A. An illustrative calculation of the Working Capital, as at the end of
May, 2019 is also included in EXHIBIT A.
“Working Capital Target” means [**].

Section 1.2
Gender and Number.

Any reference in this Agreement to gender includes all genders. Words importing
the singular number only shall include the plural and vice versa.

Section 1.3
Headings, etc.

The provision of a Table of Contents, the division of this Agreement into
Articles, Sections and Exhibits and the insertion of headings are for convenient
reference only and are not to affect its interpretation.

Section 1.4
Currency.

All references in this Agreement to dollars, or to $ are expressed in U.S.
currency unless otherwise specifically indicated.

Section 1.5
Certain Phrases, etc.

In this Agreement, (1) the words “including”, “includes” and “include” mean
“including (or includes or include) without limitation”, and (1) the phrase “the
aggregate of”, “the total of”, “the sum of”, or a phrase of similar meaning
means “the aggregate (or total or sum), without duplication, of”. In the
computation of periods of time from a specified date to a later specified date,
unless otherwise expressly stated, the word “from” means “from and including”
and the words “to” and “until” each mean “to but excluding”.

Section 1.6
Accounting Terms.

All accounting terms not specifically defined in this Agreement are to be
interpreted in accordance with GAAP.

Section 1.7
Incorporation of Disclosure Letter, schedules and Exhibits.

The Disclosure Letter and any schedule or Exhibit attached to this Agreement is
an integral part of this Agreement for all purposes of this Agreement.

Section 1.8
References to this Agreement.

Any reference in this Agreement to a Person or Persons includes his, her or
their, directors, officers, administrators, executors, personal legal
representatives, successors and permitted assigns. Except as otherwise provided
in this Agreement, any reference to this Agreement or any other agreement or
document is a reference to this Agreement, such other agreement or document as
it may have been, or may from time to time be amended, restated, replaced,
supplemented or novated and shall include all schedules to it.

Section 1.9
Statutes.

Except as otherwise provided in this Agreement, any reference in this Agreement
to a statute refers to such statute and all rules and regulations made under it,
as it or they may have been or may from time to time be amended or re‑enacted.

Section 1.10
Non‑Business Days.

Whenever payments are to be made or an action is to be taken on, or not later
than, a day which is not a Business Day, such payment shall be made or such
action shall be taken on the next succeeding Business Day.

Section 1.11
Knowledge.

References in this Agreement to the knowledge of the Seller, will be deemed to
refer to the actual knowledge of any of Eric Gendreau, Marcus Moeltner, Patrick
Lebel and Chris Black, in each case that such individual has, or would
reasonably be expected to have, after making diligent inquiry.

Section 1.12
Made Available.

References in this Agreement to “made available”, “delivered” or “provided” mean
that a document or other item of information was made available or provided to
the Purchaser and its representatives for viewing in the Data Room, as that site
existed as of 11:59 p.m. (Eastern time) on July 29, 2019.

ARTICLE 2    
PURCHASE AND SALE

Section 2.1
Purchase and Sale.

Subject to the terms and conditions of this Agreement, the Seller shall sell,
assign and transfer to the Purchaser, and the Purchaser shall purchase from the
Seller at the Closing Time, all of the property and assets used in or otherwise
related to the Business (other than the Excluded Assets), whether movable or
immovable, corporeal or incorporeal, of every kind and description and
wheresoever situated, as a going concern (collectively, the “Purchased Assets”),
including:
(a)
all Owned Real Property;

(b)
all rights as lessee in the Leased Real Property;

(c)
all fixed machinery and fixed equipment situated on the Owned Real Property;

(d)
all other machinery and equipment and all vehicles, tools, handling equipment,
furniture, furnishings, computer hardware and peripheral equipment, supplies and
accessories used in or otherwise related to the Business;

(e)
all leases of machinery and equipment used in or otherwise related to the
Business of which the Seller is lessee;

(f)
all Inventories;

(g)
all new and unused production, shipping and packaging supplies of the Business
(but only subject to the rights in respect thereof set forth in the Transition
Services Agreement);

(h)
the Receivables as of the Closing Date;

(i)
all Contracts, other than Excluded Contracts and the Non-Exclusive Contracts,
including:

(i)
all unfilled orders received by the Seller in connection with the Business;

(ii)
all forward commitments to the Seller for supplies or materials entered into in
the Ordinary Course of Business for use in the Business; and

(iii)
those listed in Section 2.1(i) of the Disclosure Letter;

(j)
all Permits applicable to the Purchased Assets, the Business or its operation,
including the Permits listed or described in Section 2.1(j) of the Disclosure
Letter, except such Permits that are not assignable or transferable by the
Seller to the Purchaser pursuant to applicable Laws (such Permits that are
assignable or transferable, the “Assigned Permits”);

(k)
all Business Intellectual Property owned by the Seller and exclusively used in
the Business (the “Owned Intellectual Property”), including the Owned
Intellectual Property listed in Section 2.1(k) of the Disclosure Letter;

(l)
all Business Intellectual Property not owned by the Seller and exclusively used
by the Seller in the Business (the “Licensed Intellectual Property”), including
the Licensed Intellectual Property listed in ‎Section 2.1(l) of the Disclosure
Letter;

(m)
all of the goodwill attributable exclusively to the Business, together with the
right for the Purchaser to represent itself as carrying on the Business in
succession to the Seller;

(n)
all pre-paid expenses and deposits relating to the Business;

(o)
all rights and claims under all warranties in respect of any of the Purchased
Assets; and

(p)
the Books and Records other than the Retained Books and Records (the “Assigned
Books and Records”).


Section 2.2
Excluded Assets.

The Purchased Assets shall not include the following property and assets
(collectively, the “Excluded Assets”):
(a)
the names “Rayonier”, “Rayonier Advanced Materials”, “Rayonier A.M.”, “Advanced
Materials”, “RYAM” and any derived forms thereof, either alone or as part of any
trade name or trademark which is or has been used in connection with the
Business, together with all product packaging and shipping material bearing such
names or trademarks, subject to the right to use such product packaging and
shipping material as contemplated in the Transition Services Agreement;

(b)
all insurance policies of the Seller, including those associated with the
Business, and any proceeds paid in connection with such insurance policies and
any prepaid insurance premiums;

(c)
the Contracts set out in Section 2.2(c) of the Disclosure Letter (the “Excluded
Contracts”) and the Non-Exclusive Contracts;

(d)
all cash on hand, cash equivalents and bank deposits;

(e)
all Tax refunds and Tax credits receivable by the Seller, in each case
applicable to periods prior to Closing;

(f)
all personal property of the Seller consumed after the date hereof and prior to
the Closing Date in the ordinary course of the Business in a manner consistent
with past practice;

(g)
all Books and Records that are not primarily related to the Business and all
Books and Records that the Seller is required by applicable Law to retain in its
possession (collectively, the “Retained Books and Records”);

(h)
all amounts owing to the Seller by any of its Affiliates, or by any Person who
does not in fact, or who is deemed not to, deal with the Seller at arm’s length
(within the meaning of the Tax Act);

(i)
all material and information referred to in Section 11.14;

(j)
all Intellectual Property other than Business Intellectual Property; and

(k)
all assets relating to the Business set out in Section 2.2(k) of the Disclosure
Letter.


Section 2.3
Purchase Price.

The aggregate consideration payable by the Purchaser to the Seller for the
Purchased Assets (the “Purchase Price”) will, subject to adjustments provided
for in Section 2.9, be determined as follows:
(a)
$175,000,000 (the “Cash Amount”); plus

(b)
the amount by which the Working Capital at the Closing Time exceeds the Working
Capital Target, if applicable; minus

(c)
the amount by which the Working Capital Target exceeds the Working Capital at
the Closing Time, if applicable; minus

(d)
the Pension Liability; plus

(e)
the fair market value of the Assumed Obligations at the Closing Time, as set
forth in the allocation of the Purchase Price referred to in Section 2.4.


Section 2.4
Allocation of Purchase Price.

(1)
Within thirty (30) days following the date of this Agreement, the Purchaser will
prepare and deliver to the Seller a statement setting out the allocation of the
Purchase Price among the Purchased Assets. The Seller may review and propose
changes to the allocation statement not later than thirty (30) days after
receipt of the statement. The failure of the Seller to propose any changes or
otherwise approve the allocation statement within such time period will be
deemed to be evidence of its approval thereof. The Parties shall update the
allocation once the Final Adjustment Amount has been determined (the “Final
Allocation”). In any event, the Final Allocation must be agreed to by the Seller
and the Purchaser within ten (10) Business Days of the determination of the
Final Closing Statement.

(2)
The Seller and the Purchaser must each complete all Tax Returns, designations
and elections in a manner consistent with the Final Allocation and otherwise
follow the Final Allocation in the preparation of financial statements and for
all Tax purposes, including in the filing of Tax Returns or in the course of any
audit by any Governmental Entity, Tax review or Tax proceeding relating to any
Tax Returns, on and subsequent to the Closing Date and not take any position
inconsistent with the Final Allocation. If the Final Allocation is disputed by
any Governmental Entity, the Party receiving notice of such dispute shall
promptly notify the other Party and the Parties shall use their commercially
reasonable efforts to sustain the Final Allocation. The Parties shall share
information and cooperate to the extent reasonably necessary to permit the
transactions contemplated by this Agreement to be properly, timely and
consistently reported.


Section 2.5
Payment on Closing.

The consideration payable to the Seller on account of the Purchase Price will be
paid at Closing and satisfied, subject to adjustments provided for in
Section 2.9, as follows:
(1)
The Purchaser shall pay, by wire transfer of immediately available funds to the
account designated by the Seller, an amount equal to:

(a)
the Cash Amount; plus

(b)
the amount by which the Estimated Working Capital exceeds the Working Capital
Target, if applicable; minus

(c)
the amount by which the Estimated Working Capital is less than the Working
Capital Target, if applicable; minus

(d)
the Estimated Pension Liability.

(2)
The Purchaser shall assume the Assumed Obligations in accordance with
Section 2.13.


Section 2.6
Estimated Closing Date Statement.

Not later than ten (10) Business Days prior to the Closing Date, the Seller
shall deliver to the Purchaser an Adjustment Statement (the “Estimated Closing
Date Statement”) setting out:
(1)
a good faith estimate of the expected Working Capital (the “Estimated Working
Capital”) at the Closing Time, which itemizes the estimated balance of each
component of such estimate of Working Capital, the whole in accordance with GAAP
applied on a basis consistent with the preparation of the Financial Statements;

(2)
a good faith estimate of the expected Pension Liability (the “Estimated Pension
Liability”); and

(3)
an estimate of the Purchase Price at Closing.


Section 2.7
Preparation of Closing Statement.

Within ninety (90) days following the Closing Date (or such other date as is
mutually agreed to by the Seller and the Purchaser in writing), the Purchaser
will prepare and deliver to the Seller a draft Adjustment Statement (the “Draft
Closing Statement”) setting out:
(1)
the Working Capital as at the Closing Time, and itemizing the balance of each
component of Working Capital, the whole in accordance with GAAP applied on a
basis consistent with the preparation of the Financial Statements;

(2)
the Pension Liability, based on a report prepared by the Purchaser’s actuaries
using the Required Methodology and Required Assumptions, which shall contain the
data and additional information used to calculate such Pension Liability; and

(3)
the Purchase Price at Closing.

The Seller shall, upon request, provide the Purchaser and its representatives
with reasonable access to all Retained Books and Records and employees necessary
to permit the Purchaser to prepare the Draft Closing Statement.

Section 2.8
Settlement of Objections.

(1)
The Seller will have a period of forty-five (45) days to review the Draft
Closing Statement following receipt of it. The Seller must notify the Purchaser
in writing if the Seller has any objections to the Draft Closing Statement
within such forty-five (45) day period. The notice of objection must contain a
statement of the Seller’s objections and each amount in dispute. If the Seller’s
objection relates to the calculation of the Pension Liability, the Seller shall
provide to the Purchaser an actuarial report prepared by Seller’s actuaries
using the Required Methodology and Required Assumptions, which shall contain the
data and additional information used to calculate such Pension Liability. The
Purchaser shall, upon request, provide the Seller and its representatives with
reasonable access to all Assigned Books and Records and employees necessary or
desirable (in the Parties’ opinion, acting reasonably) to permit the Seller to
verify the accuracy, presentation and other matters relating to the preparation
of the Draft Closing Statement.

(2)
If the Seller sends a notice of objection of the Draft Closing Statement within
the forty-five (45) day period set forth in Section 2.8(1), the Seller and the
Purchaser will work expeditiously and in good faith in an attempt to resolve
such objections within a further period of twenty (20) Business Days following
the date of notification by the Seller to the Purchaser of such objection.
Failing resolution of any objection to the Draft Closing Statement raised by the
Seller, the objections will be submitted for determination to an independent
firm of chartered accountants (the “Third Party Auditors”) mutually agreed to by
the Seller and the Purchaser (and, failing such agreement between the Seller and
the Purchaser within a further period of five (5) Business Days, such
independent firm of chartered accountants shall be PwC, or if such firm is
unable to act or is not independent to all Parties at such time, Ernst & Young.
Notwithstanding the foregoing, if the objection relates to the calculation of
the Pension Liability, such objection shall be submitted for determination to an
independent firm of actuaries (the “Third Party Actuaries”) jointly appointed by
the Seller and the Purchaser (and, failing such agreement between the Seller and
the Purchaser within the period of five (5) Business Days indicated above, such
independent firm of actuaries shall be Mercer). The determination of the Third
Party Auditors and/or Third Party Actuaries, as applicable, shall be final and
binding upon the Seller and the Purchaser and will not be subject to appeal. The
Seller and the Purchaser shall use commercially reasonable efforts to cause the
Third Party Auditors and/or Third Party Actuaries, as applicable, to make their
determination within thirty (30) days of their engagement. While the Third Party
Auditors and/or Third Party Actuaries, as applicable are performing their
engagement, the Parties shall not communicate with the Third Party Auditors
and/or Third Party Actuaries, as applicable, on the subject matter of their work
relating to this Agreement, except by joint conference call, joint meeting or
letter with copy simultaneously delivered to the other Parties. The Third Party
Auditors and/or Third Party Actuaries, as applicable, shall allow each Party to
present their respective positions regarding the Draft Closing Statement, and
each Party will have the right to present additional documents, materials and
other information, and make an oral presentation to the Third Party Auditors
and/or Third Party Actuaries, as applicable, regarding the objections. The Third
Party Auditors and/or Third Party Actuaries, as applicable, shall consider such
additional documents, materials and other information and such oral
presentations. Any such other documents, materials or other information will be
copied to each Party and each Party will be entitled to attend any such oral
presentation, and to reply thereto. The Third Party Auditors and/or Third Party
Actuaries, as applicable, will be acting as experts not as arbitrators.

(3)
If the Seller does not notify the Purchaser of any objection within the
forty-five (45) day period set forth in Section 2.8(1), the Seller will be
deemed to have accepted and approved the Draft Closing Statement and such Draft
Closing Statement will be final, conclusive and binding upon the Seller and the
Purchaser, and will not be subject to appeal. The Draft Closing Statement will
become the “Final Closing Statement” on the next Business Day following the
earlier of (1) the end of such forty-five (45) period and (1) the date on which
the Seller notifies the Purchaser, in writing, that the Seller has no objection
to the Draft Closing Statement.

(4)
If the Seller sends a notice of objection within the forty-five (45) day period
set forth in Section 2.8(1), the Purchaser will revise the Draft Closing
Statement to reflect the final resolution or final determination of such
objections under Section 2.8(2) within two (2) Business Days following such
final resolution or determination. Such revised Draft Closing Statement will be
final, conclusive and binding upon the Seller and the Purchaser, and will not be
subject to appeal. The Draft Closing Statement will become the “Final Closing
Statement” on the next Business Day following revision of the Draft Closing
Statement under this Section 2.8(4).

(5)
The Seller and the Purchaser will each bear their own fees and expenses in
preparing or reviewing, as the case may be, the Draft Closing Statement and the
Final Closing Statement. In the case of objections and the retention of the
Third Party Auditors and/or Third Party Actuaries, as applicable, as provided in
Section 2.8(2), the costs and expenses of such firm of chartered accountants
and/or actuaries shall be equally borne and shared by both the Seller and the
Purchaser.

(6)
The Seller and the Purchaser agree that the procedure set forth in this
Section 2.8 for resolving objections with respect to the Draft Closing Statement
is the sole and exclusive method of resolving such objections. This
Section 2.8(6) will not prohibit the Seller or the Purchaser from initiating
litigation to compel specific performance of this Section 2.8 or to enforce the
determination of the Third Party Auditors and/or Third Party Actuaries, as
applicable.


Section 2.9
Payment of Adjustment to Purchase Price.

(1)
The aggregate consideration payable to the Seller on account of the Purchase
Price shall be increased or decreased, as the case may be, if the Final
Adjustment Amount is more or less than the Estimated Adjustment Amount, as
follows:

(a)
if the Final Adjustment Amount is less than the Estimated Adjustment Amount,
there shall be a corresponding decrease to the consideration payable to the
Seller on account of the Purchase Price, on a dollar for dollar basis, the
amount of such decrease will be owed by the Seller to the Purchaser and paid as
hereinafter provided; or

(b)
if the Final Adjustment Amount is greater than the Estimated Adjustment Amount,
there shall be a corresponding increase to the consideration payable to the
Seller on account of the Purchase Price, on a dollar for dollar basis, the
amount of such increase will be owed by the Purchaser to the Seller and paid as
hereinafter provided.

(2)
If the net amount based on the calculations set forth in Section 2.9(1) is owed
by the Seller to the Purchaser (the “Final Negative Adjustment Amount”), then
within five (5) Business Days of the determination of the Final Closing
Statement, the Seller will pay or cause to be paid to the Purchaser by wire
transfer of immediately available funds the Final Negative Adjustment Amount for
and on behalf of the Seller.

(3)
If the net amount based on the calculations set forth in Section 2.9(1) is owed
by the Purchaser to the Seller (the “Final Positive Adjustment Amount”), then
within five (5) Business Days of the determination of the Final Closing
Statement, the Purchaser will pay to the Seller the Final Positive Adjustment
Amount, plus applicable Transfer Taxes, by wire transfer of immediately
available funds to the account designated by the Seller.


Section 2.10
No Effect on Other Rights.

The determination and adjustment of the consideration payable to the Seller on
account of the Purchase Price in accordance with the provisions of Section 2.6,
Section 2.7, Section 2.8 and Section 2.9 shall not limit or affect any other
rights or causes of action either the Purchaser or the Seller, as the case may
be, may have with respect to the representations, warranties, covenants and
indemnities in their favour contained in this Agreement.

Section 2.11
Elections.

(1)
The Seller and the Purchaser shall execute and file, on a timely basis and using
the prescribed form, a joint election under section 22 of the Tax Act, if
applicable, and the corresponding provisions of any other applicable Tax Law, as
to the sale of the accounts receivable of the Seller to be purchased under this
Agreement, and prepare their respective Tax Returns in a manner consistent with
such joint election. For purposes of such joint election, the elected amount in
respect of the accounts receivable shall be consistent with the Final Allocation
as determined pursuant to Section 2.4 with respect to the accounts receivable.
This election, or these elections, shall be made within the time prescribed for
such elections.

(2)
The Purchaser and Seller shall, if applicable, jointly execute and file an
election under subsection 20(24) of the Tax Act in the manner required by
subsection 20(25) of the Tax Act and under the corresponding provisions of any
other applicable Tax Law, in the prescribed forms and within the time period
permitted under the Tax Act and under any other applicable Tax Law, as to such
amount paid by the Seller to the Purchaser for assuming future obligations. In
this regard, the Purchaser and the Seller acknowledge that a portion of the
Purchased Assets transferred by the Seller pursuant to this Agreement and having
a value equal to the amount elected under subsection 20(24) of the Tax Act and
the corresponding provisions of any other applicable Tax Law, and consistent
with the Final Allocation, is being transferred by Seller as a payment for the
assumption of such future obligations by the Purchaser.


Section 2.12
Property Taxes.

All property taxes (and related standard adjustments such as for public
utilities) imposed on or with respect to the Owned Real Property for the tax
year that includes the Closing Date will be prorated between the Seller and the
Purchaser as of the Closing Date. The Seller will be liable for the portion of
such taxes (and related standard adjustments) based on the number of days in the
year occurring prior to the Closing Date, and the Purchaser will be liable for
the portion of such taxes (and related standard adjustments) based on the number
of days in the year occurring on and after the Closing Date. For any year in
which an apportionment is required, the Purchaser will, if required file all
required Tax Returns incident to these taxes assessed for the year in which the
Closing Date occurs that are not paid by the Seller as of the Closing Date.

Section 2.13
Assumption of Obligations and Liabilities.

The Purchaser shall, from and after the Closing Date, pay, satisfy, discharge,
assume, perform and fulfill in a timely manner only the following obligations
and liabilities of the Seller relating to the Business and the Purchased Assets
(collectively, the “Assumed Obligations”):
(a)
obligations or liabilities of the Seller under (i) the Contracts (other than
Excluded Contracts); (ii) the Assigned Permits; and (iii) the Business
Intellectual Property, in each case in respect of the period commencing at the
Closing Time and not related to any matter, circumstance or default existing at,
prior to or as a consequence of Closing;

(b)
obligations or liabilities on account of trade accounts payable incurred in the
Ordinary Course of Business before the Closing Time, but only to the extent that
such trade accounts payable are included in the Working Capital at the Closing
Time and reflected in the Final Closing Statement;

(c)
obligations or liabilities respecting Employees which are specifically assumed
by the Purchaser pursuant to Section 10.1;

(d)
obligations or liabilities under the Assumed Plans specifically assumed by the
Purchaser pursuant to Section 10.2;

(e)
all Environmental Liabilities in connection with the condition or quality of the
Purchased Assets, but excluding any fines, penalties or sanctions which may be
imposed on the Purchaser for violations to any Environmental Laws by the Seller
which occurred prior to Closing; and

(f)
any Liability that the Purchaser has specifically agreed to assume in writing
and which is reflected in the Working Capital at the Closing Time.


Section 2.14
Non‑Assignable Contracts.

(1)
The Seller will use reasonable efforts (other than the payment of money or
assumption of obligations) to obtain any third party consents or waivers
necessary to permit the assignment to, and assumption by, the Purchaser of all
the Contracts to be assigned to and assumed by the Purchaser pursuant to this
Agreement.

(2)
Nothing in this Agreement will constitute an agreement to assign or an attempted
assignment of any Contract for which any requisite consent or waiver to the
assignment thereof has not been obtained. To the extent permitted by applicable
Law, if any requisite consent has not been obtained on or prior to the Closing
and the Purchaser has waived the condition precedent to Closing set forth in
Section 6.1(e) (if applicable), the applicable Contract will be held by the
Seller as agent for the benefit of the Purchaser and the Purchaser will perform
the obligations of the Seller thereunder and be entitled to receive all money
becoming due and payable under and other benefits derived from the Contract
immediately after receipt by the Seller, without set-off or reduction by reason
of any actual or alleged breach of any representation, warranty or covenant
contained in this Agreement or any other right or alleged right to
indemnification hereunder. The Purchaser shall be responsible for and shall pay,
satisfy, discharge, assume, perform and fulfill in a timely manner any and all
liabilities and obligations arising after the Closing in connection with any
such Contract. The holding as agent by the Seller of any such Contract shall not
create a relationship of association, partnership or joint venture between the
Seller and the Purchaser.


ARTICLE 3    
REPRESENTATIONS AND WARRANTIES

Section 3.1
Representations and Warranties of the Seller.

The Seller hereby represents and warrants as follows to the Purchaser and
acknowledges and confirms that the Purchaser is relying on such representations
and warranties in connection with the purchase of the Purchased Assets:
(a)
Organization. The Seller is a corporate entity or partnership, as applicable,
duly organized, validly existing and in good standing under the Laws of the
jurisdiction of its formation, incorporation, continuation or organization and
has full power and authority to enter into, and to perform its obligations under
this Agreement.

(b)
Authorization and Enforceability of Seller’s Obligations. The Seller has the
requisite power and authority to execute and deliver this Agreement and all
other instruments and agreements to be executed by it as contemplated herein and
to consummate the transactions contemplated hereby. The execution and delivery
of this Agreement and the consummation of the transactions contemplated hereby
have been duly authorized by all necessary corporate or other action, as
applicable, on the part of the Seller, and no other corporate or other
proceedings on the part of the Seller or its securityholders are necessary to
authorize this Agreement and to consummate the transactions contemplated hereby.
This Agreement has been duly executed and delivered by the Seller and, assuming
due authorization, execution and delivery by the Purchaser, constitutes a legal,
valid and binding obligation of the Seller, enforceable against it in accordance
with its terms, subject to limitations with respect to enforcement imposed by
law in connection with bankruptcy or similar proceedings and to the extent that
equitable remedies such as specific performance and injunction are in the
discretion of the court from which they are sought. To the knowledge of the
Seller, no act or proceeding has been taken or authorized by or against the
Seller by any other Person in connection with the dissolution, liquidation,
winding up, bankruptcy or insolvency of the Seller or with respect to any
amalgamation, merger, consolidation, arrangement or reorganization of, or
relating to, the Seller and, to the knowledge of the Seller, no such proceedings
have been threatened by any other Person.

(c)
No Violation. The execution and delivery by the Seller of this Agreement do not,
and the performance by the Seller of this Agreement will not, conflict with, or
result in any violation of, or constitute a default (with or without notice or
lapse of time, or both) under, or give rise to a right of, or result by its
terms in the, termination, cancellation or acceleration of any obligation or the
loss of a benefit under, or to increased, additional, accelerated or guaranteed
rights or entitlements of any Person under, or create any obligation to make a
payment to any other Person under, or the loss of, any of the Purchased Assets
pursuant to (i) any Laws or Order, (ii) any provision of the articles, by‑laws
or other charter documents of the Seller, or (iii) any Material Contract to
which the Seller is a party. The execution and delivery by the Seller of this
Agreement do not, and the performance by the Seller of this Agreement will not,
result in the creation of any Lien upon any of the Purchased Assets (excluding
any Permitted Liens).

(d)
Qualification to do Business. The Seller is registered, licensed or otherwise
qualified to do business under the laws of the jurisdictions specified in
Section 3.1(d) of the Disclosure Letter. The Seller has all necessary corporate
power, authority, and capacity to carry on the Business and to own or lease and
operate the Purchased Assets as now carried on and owned or leased and operated.

(e)
Financial Statements. Copies of the Financial Statements have been made
available to the Purchaser prior to the date hereof. The Financial Statements
(i) have been prepared in accordance with the Seller’s or its Affiliates’, as
applicable, accounting policies and practices applied on a consistent basis
during the respective periods and dates set forth therein unless otherwise
disclosed therein and (ii) subject to the required adjustments, form the basis
of the consolidated financial statements of Rayonier Advanced Materials Inc. for
the respective periods and dates set forth in such consolidated financial
statements. The balance sheets contained in the Financial Statements fairly
present the financial position of the Business as of their respective dates and
the statements of earnings contained in the Financial Statements fairly present
the revenues and results of operations of the Business for the periods
indicated. The Financial Statements are accurate and complete in all material
respects and are based upon, and are consistent with, the Books and Records. No
material adjustments to the Financial Statements would be required for such
consolidated financial statements to present fairly, in all material respects,
the financial position of the Business as at the dates set forth therein and the
results of its operations for the respective periods and dates set forth therein
in accordance with GAAP.

(f)
Books and Records. The Seller has made available to the Purchaser all Books and
Records. The Books and Records have been fully, properly and accurately kept,
and are complete in all material respects. All Books and Records are in the full
possession and exclusive control of, and are owned exclusively by, the Seller
and, except for the Books and Records that are housed on systems licensed by
third parties, are not dependent upon any computerized or other system, program
or device that is not exclusively owned and controlled by the Seller.
Section 3.1(f) of the Disclosure Letter sets out the third party systems on
which the Assigned Books and Records are housed.

(g)
Title to and Sufficiency of Purchased Assets.

(i)
Except as disclosed in Section 3.1(g)(i) of the Disclosure Letter, the Seller
has good and marketable legal and beneficial title to all of the Purchased
Assets (other than the Owned Real Property with respect to which specific
representations and warranties are made by the Seller in Section 3.1(y)), free
and clear of any and all Liens, except for Permitted Liens.

(ii)
The Purchased Assets together with any assets that the Purchaser is permitted to
use under the Transition Services Agreement constitute all of the property and
assets used or held for use in connection with the Business and are sufficient
to permit the continued operation of the Business in substantially the same
manner as conducted as of the date hereof and during the year ended on the date
of the most recent annual Financial Statements. There is no agreement, option or
other right or privilege outstanding in favour of any Person for the purchase
from the Seller of the Business or any part thereof or of any of the Purchased
Assets other than the purchase of Inventories in the Ordinary Course of
Business.

(iii)
Section 3.1(g)(iii) of the Disclosure Letter sets out a complete and accurate
list of all locations where the Purchased Assets are situated.

(h)
Tax Matters.

(i)
The Purchased Assets are not subject to any Liens for Taxes of the Seller, other
than Permitted Liens.

(ii)
Each entity comprising the Seller is either (i) a resident of Canada for
purposes of the Tax Act, or (ii) if a partnership, a “Canadian partnership” for
purposes of the Tax Act.

(iii)
Rayonier GP is registered for GST purposes under Part IX of the Excise Tax Act
(Canada) with registration number 81671 8357 RT0001 and for QST purposes under
Chapter VIII of Title I of the Act respecting Québec sales tax with registration
number 1213978621 TQ0001.

(iv)
RCC is registered for GST purposes under Part IX of the Excise Tax Act (Canada)
with registration number 12294 7146 RT0001 and for QST purposes under Chapter
VIII of Title I of the Act respecting Québec sales tax with registration number
1009537232 TQ0001.

(v)
RCE is registered for GST purposes under Part IX of the Excise Tax Act (Canada)
with registration number 13228 3037 RT0001 and for QST purposes under Chapter
VIII of Title I of the Act respecting Québec sales tax with registration number
1015769463 TQ0001.

(vi)
The Seller has withheld from each payment made to any Person, including any of
its present or former employees or any Persons who are or are deemed to be
non-residents of Canada for purposes of the Tax Act, all amounts required by
applicable Law to be withheld, and has remitted such withheld amounts within the
prescribed periods to the appropriate Governmental Entity. The Seller has
remitted all Canada Pension Plan contributions, provincial pension plan
contributions, employment insurance premiums, employer health taxes and other
Taxes payable by it in respect of its employees to the proper Governmental
Entity within the time required under applicable Law. The Seller has charged,
collected and remitted on a timely basis all Taxes as required under applicable
Law on any sale, supply or delivery whatsoever, made by the Seller.

(i)
Absence of Certain Changes or Events. Except as disclosed in Section 3.1(i) of
the Disclosure Letter, since December 31, 2018, (A) there has been no Material
Adverse Effect and no event has occurred nor do any circumstances exist which
could result in a Material Adverse Effect and (B) the Seller has carried on the
Business in the Ordinary Course of Business and, in particular, but without
limitation, has not:

(i)
mortgaged, hypothecated, pledged, granted a security interest in or otherwise
created a Lien on any of the Purchased Assets, other than Permitted Liens;

(ii)
entered into any Contract or any other transaction that was not in the Ordinary
Course of Business;

(iii)
revalued or disposed of any of the Purchased Assets except for sales of
Inventory in the Ordinary Course of Business;

(iv)
entered into or became bound by, terminated, cancelled, modified, renewed or
otherwise amended in any material respect or received notice or a request for
termination, cancellation, modification, renewal or other amendment of any
Material Contract or taken or failed to take any action that would entitle any
party to a Material Contract to terminate, modify, cancel, renew or otherwise
amend any Material Contract;

(v)
incurred any material damage, destruction or loss with respect to any of the
Purchased Assets (whether or not insured);

(vi)
in respect of the Business, made any capital expenditure or authorized any
capital expenditure or made any commitment for the purchase, construction or
improvement of any capital assets except in the Ordinary Course of Business,
except in accordance with a Contract disclosed to the Purchaser before the date
hereof;

(vii)
made any changes in its accounting principles, policies, practices or methods;

(viii)
entered into any Contract or commitment to hire, or terminated the services of,
any officer or senior management Employee with responsibilities for matters
related to the Business; or

(ix)
agreed, committed or entered into any understanding to take any actions
enumerated in paragraphs (i) to (viii) of this Section 3.1(i).

(j)
Litigation; Orders. Except as disclosed in Section 3.1(j) of the Disclosure
Letter, there is no Legal Proceeding pending or, to the knowledge of the Seller,
threatened against or affecting the Business or any of the Purchased Assets or
title thereto. There is no Order outstanding against or affecting the Seller,
the Business or any of the Purchased Assets. There are no internal
investigations or inquiries being conducted by the Seller or an Affiliate of the
Seller or any third party at the request of the Seller or of an Affiliate of the
Seller concerning any financial, accounting, Tax, conflict of interest, illegal
activity, fraudulent or deceptive conduct or other misfeasance or malfeasance
issues affecting or relevant to the Business or the Purchased Assets.

(k)
Regulatory Approvals. Except as set forth in Part A of Section 3.1(k) of the
Disclosure Letter and for any Regulatory Approval legally required of the
Purchaser (and that would not have been generally required of another Person),
there are no other Regulatory Approvals required. Except as set forth in Part B
of Section 3.1(k) of the Disclosure Letter and except as may be required
pursuant to Contracts, no Consent is required to implement the transactions set
forth in this Agreement.

(l)
Permits. The Permits listed in Section 3.1(l) of the Disclosure Letter are the
only Permits required for the operation of the Business as conducted on the
Closing Date. All the Permits listed in Section 3.1(l) of the Disclosure Letter
are valid and are in full force and effect. Except as disclosed in subsections
(i) and (ii) of Part A of Section 3.1(n) of the Disclosure Letter, the Seller is
not in violation of any material term or provision or requirement of any Permit,
and no Person has threatened to revoke, amend or impose any condition in respect
of, or commenced proceedings to revoke, amend or impose conditions in respect
of, any Permit. All Assigned Permits are listed in Section 2.1(j) of the
Disclosure Letter.

(m)
Compliance with Laws. The Seller has been and is conducting the Business in
compliance with all Laws (excluding Environmental Laws and those Laws covered by
the representations and warranties in Section 3.1(cc) and Section 3.1(dd)) and
Orders in all material respects. Except (A) as has been fully resolved or
settled prior to the date hereof or (B) as disclosed in Section 3.1(m) of the
Disclosure Letter, the Seller has not received any written notice from a
Governmental Entity alleging that the Business is not in compliance with any
Laws or Orders.

(n)
Environmental Matters. To the knowledge of the Seller and except as disclosed in
the relevant subsection of Part A of Section 3.1(n) of the Disclosure Letter:
(i) no written notice, Order, Legal Proceeding or penalty relating to
Environmental Laws has been received by the Seller with respect to any alleged
violation by or alleged liability of the Seller under any Environmental Laws or
with respect to the Purchased Assets, the operation of the Business, any
presence of Hazardous Substances in connection with the Owned Real Properties or
the Leased Real Properties, and to the knowledge of the Seller, there is none
threatened; (ii) the Seller, the Business and the Purchased Assets are, and the
operation of the Business and the Purchased Assets by the Seller have been, in
compliance with all Environmental Laws; (iii) the Seller has not used any of the
Purchased Assets, or permitted them to be used, to generate, manufacture,
refine, treat, transport, store, handle, dispose of, transfer, produce or
process any Hazardous Substances, except in compliance with all Environmental
Laws; and (iv) there is and there has been, no Release of Hazardous Substances
by the Seller, which could reasonably be expected to form the basis of an
Environmental Liability. The Seller has made available to the Purchaser (a) all
material environmental assessments, audits, investigations, reports, and other
material environmental documents (excluding legal opinions prepared by Seller’s
outside counsel) prepared by or on behalf of the Business that are in the
possession or control of the Seller, a complete and accurate list of which is
set forth in Part B of Section 3.1(n) of the Disclosure Letter, and (b) any
current environmental Permits relating to the Purchased Assets and the operation
of the Business. To the knowledge of the Seller, there is no reason which could
reasonably be expected to result in the Ministry of Environment and Climate
Change refusing or requesting amendments to the application filed by the Seller
with such ministry on September 25, 2015 (as subsequently amended) to obtain a
certificate of authorization to increase the authorized production capacity of
the Matane site to 300,000 tons/year or imposing material conditions on the
issuance of said authorization.

(o)
First Nations. Except as disclosed in Section 3.1(o) of the Disclosure Letter:
(i) the Seller has not received written notice that the Business or Purchased
Assets are subject to any, and to the knowledge of the Seller, there are no,
material current or pending unresolved First Nations’ Claims; (ii) the Seller
has not entered into any written or oral arrangements or agreements with any
First Nation to provide benefits, pecuniary or otherwise, with respect to the
Business and the Purchased Assets; and (iii) the Seller has not offered to any
First Nation any benefits with respect to the Business or the Purchased Assets,
or engaged in discussions, negotiations or similar communications with any First
Nation regarding the foregoing. To the knowledge of the Seller, no consultations
or discussions occurred or where carried out between a Governmental Entity and a
First Nation in connection with any Timber Supply Guarantee granted to the
Seller.

(p)
Employee Benefits.

(i)
Section 3.1(p)(i) of the Disclosure Letter contains a true and complete list of
each material Benefit Plan. The Seller has made available to the Purchaser
copies of (i) each material Benefit Plan (or, with respect to any unwritten
material Benefit Plan, a written description thereof), and (ii)  the most recent
summary plan description, if any, required under applicable Laws with respect to
such Benefit Plan. With respect to each Assumed Plan, and to the extent
applicable, the Seller has made available to the Purchaser copies of (i) the
most recent annual report on file and all schedules thereto filed with respect
to such Benefit Plan, (ii) each current trust agreement, insurance contract or
policy, group annuity contract and any other funding arrangement relating to
such Benefit Plan, (iii) the most recent actuarial report, financial statement
or valuation report, and (iv) all material correspondence to or from any
Governmental Entity relating to such Benefit Plan.

(ii)
Each Assumed Plan has been established, operated and administered in all
material respects in compliance with its terms and applicable Laws, the terms of
such Assumed Plan and all applicable Collective Bargaining Agreements. Except as
duly registered under the Supplemental Pension Plans Act (Québec) or the pension
standards legislation of another applicable Canadian jurisdiction or the Tax
Act, none of the Assumed Plans enjoys any special tax status under applicable
Law. No advance tax rulings or interpretations have been sought, issued or
received in respect of any Assumed Plan. To the knowledge of the Seller, no fact
or circumstance exists that could adversely affect the tax-preferred or
tax-exempt status of any Assumed Plan.

(iii)
Section 3.1(p)(iii) of the Disclosure Letter identifies each Benefit Plan that
is a “registered pension plan” as that term is defined in subsection 248(1) of
the Tax Act (collectively the “Pension Plans”). Except as disclosed in
Section 3.1(p)(iii) of the Disclosure Letter, no Pension Plan contains or has
ever contained a “defined benefit provision” as that term is defined in
subsection 147.1(1) of the Tax Act.

(iv)
Except as required under any applicable Collective Bargaining Agreement or
applicable Law, no amendments or improvements to any Benefit Plan have been
promised by the Seller and no future amendments or improvements to any Benefit
Plan will be made or promised by the Seller prior to Closing.

(v)
Other than as contemplated by this Agreement, no changes have occurred or are
expected to occur in respect of to the Benefit Plans which would affect any of
the Financial Statements or, if applicable, the most recent actuarial report for
any Assumed Plan (regardless of whether the actuarial report has been filed with
a Governmental Entity).

(vi)
All data necessary to administer each Assumed Plan is in the possession of the
Seller or its agents and is in a form which is sufficient for the proper
administration of the Assumed Plan in accordance with its terms and all
applicable Laws and to the knowledge of the Seller, such data is true and
correct.

(vii)
No conditions have been imposed by any Governmental Entity or other Person and
no undertakings or commitments have been given by the Seller to any Employee,
union, Governmental Entity or other Person concerning the use or application of
assets relating to any Assumed Plan or any related funding medium.

(viii)
Except as set out in Section 3.1(p)(viii) of the Disclosure Letter, there are no
Legal Proceedings (except routine claims for benefits payable under the Assumed
Plans) pending or, to the knowledge of the Seller, threatened, in relation to
any Assumed Plan.

(ix)
None of the Assumed Plans is a multi-employer pension plan or a multi-employer
benefit plan.

(x)
No Benefit Plan provides health insurance, life insurance or death benefits to
current or former Employees of the Seller beyond their retirement or other
termination of service, or to or in respect of the beneficiaries of such
Employees and former Employees, other than as disclosed in Section 3.1(p)(x) of
the Disclosure Letter.

(xi)
All material contributions or premiums required to be made by the Seller under
the terms of each Assumed Plan, any Collective Bargaining Agreement or by
applicable Laws have been made in a timely fashion in accordance with applicable
Laws and the terms of such Assumed Plan and any applicable Collective Bargaining
Agreement. All liabilities of the Seller (whether accrued, absolute, contingent
or otherwise) related to all Assumed Plans have been fully and accurately
disclosed in the Financial Statements.

(xii)
To the knowledge of the Seller, no event has occurred respecting any Assumed
Plan which would entitle any Person to cause the wind-up or termination of such
Assumed Plan in whole or in part.

(xiii)
Neither the execution and delivery of this Agreement nor the consummation of the
transactions contemplated hereby will (either alone or in conjunction with any
other event): (i) entitle any current or former employee, officer, director or
independent contractor of the Seller to any payment or benefit (or result in the
funding of any such payment or benefit) under any Assumed Plan; or (ii) result
in the acceleration of the time of payment, funding or vesting of any
compensation, equity award or other benefits under any Assumed Plan.

(xiv)
To the knowledge of Seller and except as permitted under the Assumed Plans,
their applicable funding agreements and applicable Law, there has been no
withdrawal of assets or any other amount from any of the Assumed Plans other
than proper payments of benefits to eligible beneficiaries, refunds of
contributions to plan members and permitted payments of reasonable expenses
incurred by or in respect of such Assumed Plans.

(q)
Labor and Employee Matters.

(i)
Section 3.1(q)(i) of the Disclosure Letter sets forth a true and complete list
of each labor agreement, collective bargaining agreement, work rule or letter of
agreement with any labor union, labor organization, works council, employee
association, group of employees or employee and relating to the Business (each,
a “Collective Bargaining Agreement”). Copies of all Collective Bargaining
Agreements have been made available to the Purchaser.

(ii)
Except as set out in Section 3.1(q)(ii) of the Disclosure Letter, with respect
to the Business: (i) there are no applications for certification or, to the
knowledge of the Seller, threatened or apparent union‑organizing campaigns for
employees not covered under a Collective Bargaining Agreement; (ii) there are no
current or, to the knowledge of the Seller, threatened strikes, slowdowns,
stoppages, walkouts, lockouts or other labour‑related disputes; (iii) there are
no complaints of unfair labour practice, charges, grievances, arbitration,
proceedings or appeals of such matters (other than routine individual
grievances); and (iv) there are no successor or related employer applications.

(iii)
The Seller is in material compliance with all applicable Laws with respect to
labour and employment standards, employment practices, terms and conditions of
employment, wages and hours, vacation, overtime, labour relations, collective
bargaining, unfair labour practices, language, human rights, privacy,
immigration, employment, pay equity, occupational health and safety, (b)and
workers’ compensation.

(r)
Employees.

(i)
The Seller does not have any written employment contracts relating to the
Business with any Person whomsoever, except as disclosed in Section 3.1(r)(i) of
the Disclosure Letter.

(ii)
Section 3.1(r)(ii) of the Disclosure Letter sets out (redacted to comply with
Privacy Laws, as needed):

(A)
the names of all Employees;

(B)
their position or title;

(C)
their status (such as full time, part time, temporary, casual, seasonal, co‑op
student);

(D)
their total annual remuneration, including a breakdown of salary and bonus,
profit sharing plan, short-term incentive plan or other incentive compensation,
if any;

(E)
whether the Employee is a member of a collective bargaining union or agency;

(F)
their total length of employment including any prior employment that would
affect calculation of years of service for any purpose, including statutory
entitlements, contractual entitlements (express or implied) benefit entitlement
and/or pension entitlement;

(G)
whether any Employees are on any approved or statutory leave of absence and, if
so, the reason for such absence and the expected date of return; and

(H)
their current location.

(iii)
The Seller (i) has not paid nor will it be required to pay any retention, bonus,
fee, termination, change-in-control, distribution, remuneration or other
compensation to any Person (other than salaries, wages or bonuses paid or
payable in the Ordinary Course of Business in accordance with current
compensation levels and practices as set out in Section 3.1(r)(ii) of the
Disclosure Letter), (ii) has not forgiven nor will it be required to forgive any
indebtedness of any Person, or (iii) has not increased nor will it be required
to increase any benefits otherwise payable as a result of the transaction
contemplated by this Agreement.

(iv)
Except as disclosed in Section 3.1(r)(ii) of the Disclosure Letter, the Seller
is not a party to any application, complaint or other Legal Proceeding under any
applicable Law relating to Employees or former employees nor is the Seller aware
of nor is there any factual or legal basis on which any such Legal Proceeding
might be commenced.

(v)
All current assessments under the Act Respecting Industrial Accidents and
Occupational Diseases (Québec) that relate to the Seller have been paid or
accrued, and the Seller has not been subject to any specialty or penalty
assessment under such legislation which has not been paid. The Seller has
complied in all material respects with any Orders issued under occupational
health and safety laws.

(s)
Intellectual Property.

(i)
Except as would not be material to the Business, the Seller has good title to,
or with respect to items not owned by the Seller, sufficient rights to use all
Intellectual Property Rights that is used by the Seller in the conduct of the
Business (collectively, the “Business Intellectual Property”). Other than
commercially available off-the-shelf software, the Business Intellectual
Property constitutes all of the Intellectual Property Rights that are used, held
for use in, related to or reasonably necessary for the current operation of the
Business.

(ii)
Section 3.1(s)(ii) of the Disclosure Letter sets forth a complete and accurate
list of all registrations and applications for registration of all Owned
Intellectual Property (collectively, the “Registered IP”). All such Registered
IP is currently in compliance with applicable Law (including payment of filing,
examination and maintenance fees and proofs of use), is not subject to any
unpaid maintenance or renewal fees or taxes or actions falling due within ninety
(90) days after the Closing Date. All appropriate applications, documents,
recordations, and certificates in connection with the Registered IP have been
filed with the relevant patent, copyright, trademark or other authorities for
the purposes of maintaining or prosecuting the Registered IP. There are no
pending or, to the knowledge of the Seller, threatened, interferences,
re-examinations, office actions, oppositions, cancellation proceedings, or any
equivalent proceedings involving any patents or trademarks included in the
Registered IP. Other than as set out in Section 3.1(s)(ii) of the Disclosure
Letter, there have been no patents or trademarks related to the Business that
have expired, lapsed or been abandoned or deemed withdrawn according to the
applicable patent or trademark offices.

(iii)
The Seller has taken all reasonable steps to protect its rights in confidential
information and trade secrets associated with or related to the Business
Intellectual Property.

(iv)
To the knowledge of the Seller, the conduct of the Business has not and does not
(A) infringe or misappropriate the Intellectual Property Rights of any other
Person or (B) constitute a misuse or misappropriation of any Intellectual
Property Rights of any Person. The Seller has not received written notice from
any Person claiming any of the above or challenging the ownership, validity,
enforceability or effectiveness of any Business Intellectual Property.

(v)
The consummation of the transactions contemplated hereby will not impair any
rights of the Seller, to or under any Business Intellectual Property.

(t)
Privacy and Data Security.

The Seller has complied in all material respects with all Privacy Laws in
connection with the Seller’s collection, use and disclosure of Personal
Information.
(u)
Material Contracts.

(i)
Section 3.1(u) of the Disclosure Letter contains a complete and accurate list of
all Material Contracts. The Seller has delivered to the Purchaser complete
copies of each Material Contract (or a summary of the material terms of any oral
Material Contract). For purposes of this Agreement, “Material Contract” means
each Contract that:

(A)
involves or would reasonably be expected to involve aggregate payments by or to
the Seller in excess of [**] per year, except for (A) sales orders and purchase
orders for products and raw materials to operate the Business entered into in
the Ordinary Course of Business, and (B) any Contract which is terminable on
ninety (90) days or less notice without payment or continuing obligation;

(B)
provides for or otherwise relates to joint venture, partnership, strategic
alliance or similar arrangements;

(C)
constitutes or provides for indentures, incurrence of any Liens, mortgages,
promissory notes, loan agreements, guarantees, letter of credit or other
agreements or instruments of the Seller for the borrowing of money or
commitments for the borrowing or the lending by the Seller with an outstanding
payable amount or available commitment, as applicable, in excess of [**];

(D)
provides for reserve production capacity or a call or option in production;

(E)
provides for the guarantee of obligations of any Person;

(F)
is a Contract with respect to Business Intellectual Property (other than the
license of commercially available software) that is material to the Business;

(G)
requires the Seller to make any advance, extension of credit or capital
contribution to, or other investment in, any Person, other than Contracts
providing for short‑term extensions of credit to customers in the Ordinary
Course of Business;

(H)
has been entered into in the past 12 months or in respect of which the
applicable transaction has not yet been consummated and relating to the purchase
or acquisition of a business or operating assets to be used in the conduct of
the Business by the Seller for an aggregate consideration of more than [**];

(I)
has been entered into in the past 12 months or in respect of which the
applicable transaction has not yet been consummated and relating to the sale,
transfer or other disposition of a business or operating assets or real,
immovable, movable or personal property used in the conduct of the Business by
the Seller for an aggregate consideration of more than [**];

(J)
is a financial risk management Contract, such as a currency, commodity, interest
or equity related hedge or derivative Contract;

(K)
materially impacts the Seller’s rights relating to Tenures;

(L)
is a Contract that if terminated or if it ceased to be in effect, would
reasonably be expected to have a Material Adverse Effect on the Business;

(M)
is a Contract with any Employee who is a senior manager or any Person who is
receiving remuneration of at least [**] for work or services provided to the
Seller or the Business who is not an Employee as of the date of this Agreement,
which expressly stipulates for termination or severance entitlements in respect
of the termination of such employment or working relationship other than for
entitlements to notice or pay in lieu of notice provided by applicable Laws;

(N)
is a Contract with any Employee or any Person who is receiving remuneration for
work or services provided to the Seller or the Business who is not an Employee
as of the date of this Agreement, which provides for entitlements arising on or
as a result of a change of control or sale of business;

(O)
is a Contract to which a First Nation is a party;

(P)
grants any Person a right of first or last refusal, first offer or first
negotiation;

(Q)
grants the counterparty or any Person “most favoured nation” status, price
matching rights, any rebate, credit or other analogous benefit (whether upon the
satisfaction or milestones or otherwise), or any other price protection or
material discount rights;

(R)
is a Contract in connection with the acquisition of property, business or
securities not in the Ordinary Course of Business, and which contains
obligations of any party thereto which remain outstanding;

(S)
contains minimum purchase commitments or requirements in excess of [**] per
year;

(T)
limits or restricts in any material respect (i) the ability of any of the Seller
or the Business to compete or engage in any line of business or carry on
business in any geographic area, to set the material terms of its Contracts with
any other Person or to solicit Persons for any purpose, or (ii) the scope of
Persons to whom any of the Seller or the Business may sell products or services
or from whom any of Seller or the Business may purchase products or services;

(U)
is a Contract for capital expenditures involving payments in the aggregate in
excess of [**] per year; and

(V)
is a Contract with a Governmental Entity, including any Contract relating to
grants or other forms of assistance received for the Business from any
Governmental Entity; or

(W)
is a Contract with a Person with whom the Seller is not dealing at arm’s length
(within the meaning of the Tax Act);

(ii)
Each Material Contract is valid and binding on the Seller and, to the knowledge
of the Seller, each other party thereto, and in full force and effect. Except as
disclosed in Section 3.1(u) of the Disclosure Letter, there are no ongoing
contractual negotiations that if they were completed would result in a Material
Contract. The Seller is not in material breach or default under any Material
Contract, nor does the Seller have knowledge of any condition that with the
passage of time or the giving of notice or both would result in such a breach or
default. To the knowledge of the Seller, there is no material breach or default
under, nor does there exist any condition that with the passage of time or the
giving of notice or both would result in such a breach or default by any other
party thereto. Each Material Contract is in full force and effect, unamended by
written or oral agreement, and the Seller is entitled to the full benefit and
advantage of each Contract to which it is a party in accordance with its terms.
The Seller has not received any written or, to the knowledge of the Seller,
other notice that any party to a Material Contract intends to cancel, terminate
or otherwise modify such Material Contract, or otherwise terminate its
relationship with the Seller, and, to the knowledge of the Seller, no such
action has been threatened. Except as disclosed in Section 3.1(u) of the
Disclosure Letter, no Consent is required nor is any notice required to be given
under any Material Contract by any party thereto or any other Person in order to
allow the Purchaser to acquire all rights of the Seller or the Business under
such Material Contract. Except as disclosed in Section 3.1(u) of the Disclosure
Letter, the completion of the transactions contemplated by this Agreement will
not afford any party to any of the Material Contracts or any other Person the
right to terminate any Material Contract nor will the completion of such
transactions result in any additional or more onerous obligation on the
Purchaser under any Contract.

(iii)
The commitments and other obligations of the Seller to supply wood pulp under
all Contracts, do not exceed, in the aggregate, [**] tons of wood pulp in any
calendar year from [**], unless such Contract may be terminated without any
penalty or liability to the Purchaser upon three months notice and there exist
no provision in any Contract that, with the passage of time or the giving of
notice or both, would result in the Seller being committed or otherwise bound to
supply more than [**] tons of wood pulp in any calendar year from [**], in the
aggregate, under all Contracts unless such Contract may be terminated without
any penalty or liability to the Purchaser upon three months notice.

(v)
Non-Exclusive Contracts. Section 3.1(v) of the Disclosure Letter contains (a) a
complete and accurate list of all Non-Exclusive Contracts that would have
qualified as “Material Contracts” had they been related exclusively to the
Purchased Assets or the Business and (b) a summary of the following terms of
such Non-Exclusive Contract, if applicable: the counterpart to the agreement,
the remaining term of the agreement, the volume and specifications of the
products purchased by Seller for the Business under the agreement, the number of
facilities covered by the agreement (including the Business) and how is the
product purchased transported to Matane.

(w)
Inventories. The Inventories consist of items that are current and of good and
merchantable quality and not subject to any write-down or write-off. The portion
of the Inventories consisting of finished products is saleable in the Ordinary
Course of Business at normal prices. The portion of the Inventories consisting
of raw materials and work-in-progress is of a quality useable in the production
of finished products in accordance with the operation of the Business in the
Ordinary Course of Business. Current Inventory levels are consistent with the
level of Inventories that has been maintained in the operation of the Business
prior to the date hereof in accordance with the operation of the Business in the
Ordinary Course of Business.

(x)
Personal Property. Section 3.1(x) of the Disclosure Letter reproduces the list
of Personal Property maintained by Seller. All material assets identified on the
list included in Section 3.1(x) of the Disclosure Letter are located as
disclosed in Section 3.1(g)(iii) of the Disclosure Letter. No Personal Property
is in the possession of a third party or is on consignment. The Personal
Property required for the operation of the Business in the Ordinary Course of
Business is in all material respects in good operating condition and repair,
ordinary wear and tear excepted, and is suitable and adequate for the purpose
for which it is being used.

(y)
Real Property.

(i)
RCE or RCC, as applicable, is the sole registered and beneficial owner of the
real or immovable property set forth next to their respective names in
Section 3.1(y)(i)(A) of the Disclosure Letter (such owned property collectively,
the “Owned Real Property”). The Seller has good marketable and valid title to
the Owned Real Property, free and clear of all Liens other than Permitted Liens.
Except as set forth in Section 3.1(y)(i)(B), of the Disclosure Letter the Seller
is not using any other real or immovable property in connection with the
Business.

(ii)
The rights, title and interests in each lease, sublease and other agreement
under which the Seller uses or occupies or has the right to use or occupy the
real or immovable property used in connection with the Business are set forth in
Section 3.1(y)(ii) of the Disclosure Letter (such property subject to a lease,
sublease or other agreement, the “Leased Real Property” and such leases,
subleases and other agreements are, collectively, the “Real Property Leases”).
Copies of all the Real Property Leases in the possession of he Seller have been
made available to the Purchaser. The Real Property Leases are valid and binding
on the Seller and, to the knowledge of the Seller, each other party thereto, and
in full force and effect. The Seller is not in material breach or default under
any Real Property Lease, nor does the Seller have knowledge of any condition
that with the passage of time or the giving of notice or both would result in
such a breach or default. To the knowledge of the Seller, there is no material
breach or default under, nor does there exist any condition that with the
passage of time or the giving of notice or both would result in such a breach or
default by any other party thereto.

(iii)
The Seller has not received written notice of any pending or, to the knowledge
of the Seller, threatened expropriation proceedings relating to the Owned Real
Property or any part thereof.

(iv)
No written notice has been received by the Seller which remains outstanding from
any Governmental Entity advising of any defects in the construction of any
building on the Owned Real Property or any installations therein, or relating to
any work order, deficiency or non-compliance with any building restrictions,
zoning by-laws, fire codes, other regulations or applicable laws (excluding
Environmental Laws) in respect of the Owned Real Property.

(v)
To the knowledge of the Seller, there is no Legal Proceeding against the Seller
affecting the Owned Real Property and there is not presently outstanding against
the Seller in connection with the Owned Real Property any Order which adversely
affects the Owned Real Property.

(vi)
There are no leases, subleases, licenses, rights or other agreements affecting
the Owned Real Property or the Leased Real Property. The Seller is currently not
subleasing, licensing or otherwise granting any person the right to use or
occupy any portion of an Owned Real Property or a Leased Real Property. There
are no outstanding options or rights of first refusal in favour of any other
party to purchase any Owned Real Property or any portion thereof or interest
therein.

(vii)
Except as set forth in Section 3.1(y)(vii) of the Disclosure Letter, the
Purchased Assets do not encroach any adjacent lands to the Owned Real Property
and the Leased Real Property, as the case might be, unless the appropriate
servitudes, easements or rights-of-ways are in place in connection with such
encroachments.

(z)
Tenures.

(i)
Each of the Tenures is recorded in the records of the appropriate Governmental
Entity in the name of the Seller and no material rentals, stumpage, royalty or
scale accounts and other Taxes, assessments or costs arising under the Tenures
are overdue or in dispute with any Governmental Entity.

(ii)
The Seller is not in breach of, nor has received any written notice of breach of
the Tenures, any of the timber cutting rights or permits or operating or
development plans issued or filed pursuant to any of the Tenures, other than
breaches which individually or in the aggregate, would not be material to the
Business.

(iii)
The Seller has not received written notice from any Governmental Entity with
respect to any matter that would have the effect of reducing, impairing,
suspending or terminating in a material manner any Tenures or any rights or
privileges attached thereto after the date hereof, and there is none threatened.

(aa)
Sustainable Forestry Certifications and Credits. Section 3.1(aa) of the
Disclosure Letter sets forth a complete list of the Sustainable Forestry
Certifications and Sustainable Forestry Credits.

(bb)
Customers. Section 3.1(bb)(A) of the Disclosure Letter lists the ten (10)
largest customers of the Business (or such additional customers of the Business
which are sufficient to constitute then (10) per cent or more of total sales)
for each of the 2016, 2017 and 2018 calendar years and the six (6)-months period
ended on June 30, 2019 and the aggregate amount which each customer was invoiced
during such period. To the knowledge of the Seller, no such customer intends to
cease doing business with the Seller with respect to the Business or to modify
or change in any material manner any existing arrangement with the Seller for
the purchase of any products or services to the Business. Section 3.1(bb)(B) of
the Disclosure Letter lists substantially all of the spot customers of the
Business that involved payments to the Seller in excess of [**] in any year for
the five (5) year period ending immediately prior to the date of this Agreement.

(cc)
Anti-Corruption. Since December 31, 2013, the Seller has been and is in
compliance with all applicable anti-corruption Laws, including (i) the United
States Foreign Corrupt Practices Act of 1977, as amended, (ii) the Corruption of
Foreign Public Officials Act (Canada), as amended, (iii) the Criminal Code
(Canada), as amended, and (iv) any other applicable anti-corruption laws of any
relevant jurisdiction and (b) neither the Seller nor, to the knowledge of the
Seller, any director, officer, employee or agent of the Seller has, directly or
indirectly, (i) used any funds of the Seller for unlawful contributions,
unlawful gifts, unlawful entertainment or other unlawful expenses relating to
political activity, (ii) made any unlawful payment, loan or benefit of any kind
to foreign or domestic government officials or employees or to foreign or
domestic political parties or campaigns from funds of the Seller, (iii) made any
unlawful payments or gifts to any governmental officials out of funds of the
Seller (but excluding payments to governmental agencies in amounts legally due
and owing by the Seller), (iv) established or maintained any unlawful fund of
monies or other assets of the Seller, (v) made any fraudulent entry on the books
or records of the Seller or (vi) made any unlawful bribe, unlawful rebate,
unlawful payoff, unlawful influence payment, unlawful kickback or other unlawful
payment, to obtain favorable treatment in securing business for the Seller, to
obtain special concessions for the Seller or to pay for favorable treatment for
business secured or to pay for special concessions already obtained for the
Seller.

(dd)
Export/Import Controls and Sanctions. Since December 31, 2013 and except as set
forth in Section 3.1(dd) of the Disclosure Letter, the Seller has been and is in
compliance with all applicable export/import controls and sanctions Laws,
including (i) the Customs Act, (ii) the Export and Import Permits Act, (iii) the
United Nations Act, (iv) the Special Economic Measures Act, (v) the Freezing
Assets of Corrupt Foreign Officials Act, (vi) the Justice for Victims of Corrupt
Foreign Officials Act, (vii) the Foreign Extraterritorial Measures Act, (vii)
the Criminal Code (Canada), all as amended. Neither the Seller nor, to the
knowledge of the Seller, any director, officer, employee or agent of the Seller
has violated or operated in non-compliance with any applicable import or export
Laws, applicable sanctions Laws, including without limitation any trade,
economic or financial sanctions Laws.

(ee)
Insurance. All insurance policies maintained by the Seller which relate
exclusively to the Business or the Purchased Assets (collectively, the
“Insurance Policies”) as of the date hereof have been made available to the
Purchaser. Each Insurance Policy is in full force and effect and in good
standing. The Seller has not received written notice of default under any of the
Insurance Policies or notice of any pending or threatened termination or
cancellation, coverage limitation or reduction or rejection of any claim with
respect to any such policy.

(ff)
Investment Canada Act. The Business is not a cultural business within the
meaning of the Investment Canada Act.

(gg)
Commissions. The Purchaser will not be liable for any brokerage commission,
finder’s fee or other similar payment in connection with the transactions
contemplated by this Agreement because of any action taken by, or agreement or
understanding reached by, the Seller or any of its Affiliates.


Section 3.2
Disclaimer of Other Representations and Warranties.

The representations and warranties set forth in this Article 3 are the only
representations and warranties made by the Seller with respect to the Purchased
Assets, the Seller, the Business or any other matter relating to the
transactions contemplated by this Agreement. Except as specifically set forth in
this Article 3, (1) the Seller makes no other representation or warranty
(including warranty of quality) concerning (A) the Purchased Assets, the Seller,
the Business or any other matter relating to the transactions contemplated by
this Agreement, or (B) the probable success or profitability of the Business
after the Closing, and (1) other than the indemnification obligations set forth
in Article 9, none of the Seller, any of its Affiliates, or any of their
respective officers, directors, employees, agents, representatives or
shareholders will have, or will be subject to, any liability or indemnification
obligation to the Purchaser or any other Person resulting from the distribution
to the Purchaser or its Affiliates or any of their representatives of, or the
Purchaser’s use of, any information relating to the Seller or the Business. In
connection with the transactions contemplated hereby, the Purchaser has been
represented by, and consulted with, legal counsel of its choice and the
Purchaser and such counsel have read this Agreement and have been given time to
consider this Agreement, understand this Agreement, and, after such
consideration and with such understanding, the Purchaser has knowingly, freely
and without coercion entered into this Agreement and, in particular, this
Section 3.2 and Section 9.9.

ARTICLE 4    
REPRESENTATIONS AND WARRANTIES OF THE PURCHASER

Section 4.1
Representations and Warranties of the Purchaser.

The Purchaser represents and warrants as follows to the Seller and acknowledges
and confirms that the Seller is relying on such representations and warranties
in connection with the sale of the Purchased Assets:
(a)
Organization. The Purchaser is a Person duly organized, validly existing and in
good standing under the Laws of the jurisdiction of its incorporation,
continuation or organization and has full power and authority to enter into, and
to perform its obligations under this Agreement.

(b)
Authorization. The Purchaser has full corporate power and authority to execute
and deliver this Agreement and to consummate the transactions contemplated
hereby. The execution and delivery of this Agreement and the consummation of the
transactions contemplated hereby have been duly authorized by all necessary
corporate action on the part of the Purchaser, and no other corporate
proceedings on the part of the Purchaser or its securityholders are necessary to
authorize this Agreement and to consummate the transactions contemplated hereby.
This Agreement has been duly executed and delivered by the Purchaser and,
assuming due authorization, execution and delivery by the Seller, constitutes a
legal, valid and binding obligation of the Purchaser, enforceable against it in
accordance with its terms, subject to limitations with respect to enforcement
imposed by law in connection with bankruptcy or similar proceedings and to the
extent that equitable remedies such as specific performance and injunction are
in the discretion of the court from which they are sought.

(c)
No Violation.

(i)
The execution and delivery by the Purchaser of this Agreement do not, and the
performance by the Purchaser of this Agreement will not, conflict with, or
result in any violation of, or constitute a default (with or without notice or
lapse of time, or both) under, or give rise to a right of, or result by its
terms in the, termination, cancellation or acceleration of any obligation or the
loss of a benefit under, or to increased, additional, accelerated or guaranteed
rights or entitlements of any Person under, or create any obligation to make a
payment to any other Person under, or the loss of, any properties or assets of
the Purchaser pursuant to (1) any Laws or Order, (2) any provision of the
articles, by‑laws or other charter documents of the Purchaser, or (3) any
material Contract to which the Purchaser is a party, except, in the case of this
sub-clause (3), as would not, individually or in the aggregate, reasonably be
expected to have a Material Adverse Effect on the Purchaser.

(ii)
Except for Regulatory Approvals that are legally required of the Purchaser (and
would not have been generally required of another Person) and as set forth in
Section 4.1(c)(ii) of the Disclosure Letter, the Purchaser is not required to
submit any notice, report or other filing with any Governmental Entity in
connection with the execution, delivery or performance of this Agreement or the
consummation of the transactions contemplated hereby and no waiver, consent,
approval or authorization of any Governmental Entity is required to be obtained
or made by the Purchaser in connection with its execution, delivery or
performance of this Agreement or the consummation of the transactions
contemplated hereby.

(d)
Financing. The Purchaser has available to it as of the date hereof, and will
have available to it at the Closing, funds sufficient to enable the Purchaser to
perform its obligations hereunder, including delivering the Purchase Price, as
and when contemplated by this Agreement and to pay or otherwise perform the
obligations of the Purchaser under this Agreement and the other agreements or
commitments contemplated by this Agreement.

(e)
Tax Matters. The Purchaser is registered for GST purposes under Part IX of the
Excise Tax Act (Canada) with registration number 781 530 738 RT0001 and for QST
purposes under Chapter VIII of Title I of the Act respecting Québec sales tax
with registration number 12 2668 4197 TQ0001.

(f)
Litigation. There are no Legal Proceedings pending or, to the knowledge of the
Purchaser, threatened against the Purchaser or any of its respective officers or
directors (in such capacity) or affecting its business or assets that, if
adversely determined, individually or in the aggregate, has had or would
reasonably be expected to have a Material Adverse Effect on the Purchaser. None
of the Purchaser, its business or assets is subject to any Order of any
Governmental Entity that, individually or in the aggregate, has had or would
reasonably be expected to have a Material Adverse Effect on the Purchaser.

(g)
No Finder’s Fee. The Purchaser has not taken, and agrees that the Purchaser will
not take, any action that would cause the Seller to become liable to any claim
or demand for a brokerage commission, finder’s fee or other similar payment.

(h)
Investment Intent. The Purchased Assets are being acquired by the Purchaser for
its own account. The Purchaser has sufficient knowledge and experience in
financial and business matters so as to be capable of evaluating the merits and
risks of its investment in the Purchased Assets and participation in the
transactions contemplated by this Agreement.

(i)
Investment Canada Act. The Purchaser is not a state-owned enterprise within the
meaning of the Investment Canada Act, and is a trade agreement investor or a WTO
investor within the meaning of the Investment Canada Act.


ARTICLE 5    
COVENANTS

Section 5.1
Conduct of Business Prior to Closing.

(1)
Operate in Ordinary Course of Business. During the Interim Period, the Seller
shall conduct the Business in the Ordinary Course of Business, in compliance
with applicable Law and the terms and conditions of all Contracts and Permits.

(2)
Negative Covenants. During the Interim Period, except (a) as set forth in
Section 5.1(2) of the Disclosure Letter, (b) with the prior written consent of
the Purchaser, such consent not to be unreasonably withheld, delayed or
conditioned, or (c) as otherwise expressly set forth in this Agreement:

(i)
the Seller shall not take any action that if taken prior to the date hereof
would have caused the representations and warranties in Section 3.1(i) or
Section 3.1(u)(iii) to be incorrect;

(ii)
neither the Seller nor the Seller Guarantor shall contact, solicit, induce,
divert or interfere with (or attempt to do any of the foregoing) any customer or
prospective customer of the Business for the purpose of persuading or attempting
to persuade such customer or prospective customer of the Business to change its
relationship with the Business, or to restrict, limit or discontinue or to
reduce the amount of business which any such customer has customarily done with
the Business;

(iii)
neither the Seller nor the Seller Guarantor shall solicit, hire, recruit or
attempt to solicit, hire or recruit, or assist or encourage any Person to
solicit, hire, recruit, or attempt to solicit, hire or recruit, or induce the
termination of employment or cessation of services of any employee of the
Business, or any contractor who regularly provides services to the Business, or
assist or encourage any such employee or contractor to accept employment or
engagement elsewhere, unless such solicitation occurs as a result of general
advertisements for employment or contract services not specifically directed at
such employees or contractors; and

(iv)
neither the Purchaser nor the Purchaser Guarantor shall solicit, hire, recruit
or attempt to solicit, hire or recruit, or assist or encourage any Person to
solicit, hire, recruit, or attempt to solicit, hire or recruit, or induce the
termination of employment or cessation of services of any employee of the
business of the Seller or the Seller Guarantor in Canada (excluding the
Business), or any contractor who regularly provides services to the business of
the Seller or the Seller Guarantor in Canada (excluding the Business), or assist
or encourage any such employee or contractor to accept employment or engagement
elsewhere, unless such solicitation occurs as a result of general advertisements
for employment or contract services not specifically directed at such employees
or contractors.


Section 5.2
Other Covenants.

During the Interim Period, if the Seller, the Seller Guarantor or their
respective Affiliates desire to enter into a purchase agreement with respect to
[**], whether through an asset, equity or unit purchase, the Seller and the
Seller Guarantor shall obtain from [**] concurrently with the execution of [**],
an agreement for the benefit of the Purchaser pursuant to which [**] in each
[**]. The Seller and Seller Guarantor shall provide an original copy of such
agreement to the Purchaser, promptly after its execution.

Section 5.3
Actions to Satisfy Closing Conditions.

(1)
Subject to applicable Laws and the specific obligations in Section 5.5,
Section 5.7 and Section 5.8, the Seller shall take all reasonable actions that
are within its power and control and shall use its commercially reasonable
efforts to cause other actions to be taken which are not within its power and
control, so as to ensure compliance with all of the conditions set forth in
Section 6.1.

(2)
Subject to applicable Laws and the specific obligations set out in Section 5.7,
the Purchaser shall take all reasonable actions that are within its power and
control and shall use its commercially reasonable efforts to cause other actions
to be taken which are not within its power and control, so as to ensure
compliance with all of the conditions set forth in Section 6.2.


Section 5.4
Confidentiality.

(1)
The Purchaser acknowledges having signed a confidentiality agreement dated
December 31, 2018 between the Purchaser and Rayonier Advanced Materials Inc. and
a confidentiality and clean team undertaking dated March 25, 2019 (collectively,
the “Confidentiality Agreement”). The Purchaser agrees that the Confidentiality
Agreement continues to apply in accordance with and subject to its terms and
that the Purchaser is bound by its terms. Upon Closing, the Confidentiality
Agreement shall terminate with respect to the Business, but shall remain in full
force and effect to the extent of any confidential information and other
obligations that do not relate to the Business. If the Closing does not occur,
the Confidentiality Agreement shall remain in effect in accordance with and
subject to its terms.

(2)
Subject to Section 11.3, the Seller shall keep confidential and shall not
disclose to any Person the existence and terms of this Agreement and the fact
that information has been disclosed or made available to the Seller or the
Seller’s representatives, without the prior written consent of the Purchaser
(which consent shall not be unreasonably withheld, delayed or conditioned).


Section 5.5
Request for Consents.

(1)
Subject to applicable Laws and Section 5.7, reasonably promptly following the
execution of this Agreement, the Seller and the Purchaser shall use their
commercially reasonable efforts (other than the payment of money or assumption
of obligations) to obtain or cause to be obtained, prior to Closing:

(a)
subject to Section 5.7(2), all Consents; and

(b)
either (i) the consent of the Québec Minister of Forests, Wildlife and Parks to
the transfer of the Timber Supply Guarantees granted by the Québec Government,
or (ii) written comfort acceptable to the Purchaser, acting reasonably, from the
Québec Minister of Forests, Wildlife and Parks of his intention to issue the
Timber Supply Guarantees granted by the Québec Government to the Purchaser. For
the purposes of this Section 5.5(1)(b), “Timber Supply Guarantees” shall mean
all or substantially all of the Timber Supply Guarantees, for which purpose
“substantially all of the Timber Supply Guarantees” shall mean all volume of
timber under the Timber Supply Guarantees, other than such volume of timber with
respect to which the failure to receive such consent or written comfort referred
to in clauses (i) and (ii) above would not have the effect of reducing,
impairing, suspending or terminating (other than in a de minimis manner) any
rights or privileges enjoyed by the Seller with respect to the operation of the
Business as of the date of this Agreement.

(1)
If, after using commercially reasonable efforts to obtain the consents required
to allow the Seller or its Affiliates to provide the services under the
Transition Services Agreement (the “TSA Consents”), the Seller is unable to
obtain any of the TSA Consents, the Seller and the Purchaser shall use
commercially reasonable efforts to find and implement an alternative solution to
enable the Seller or its Affiliates to provide such services in respect of which
the missing TSA Consent was required.

(2)
If an alternative solution acceptable to the Parties, acting reasonably, cannot
be implemented in order to provide all services contemplated in the Transition
Services Agreement in accordance with the Transition Services Agreement from the
Closing Date, the Parties agree to delay the Closing Date to a date that is no
later than the Outside Date to provide additional time to the Seller to
implement an alternative solution, with the reasonable assistance of the
Purchaser. Any change to the draft Transition Services Agreement that might be
required to reflect such an alternative solution shall require the consent of
the Purchaser, which consent shall not be unreasonably withheld.


Section 5.6
Notice of Certain Matters and Updates to Information.

During the Interim Period, the Seller shall promptly upon becoming aware, give
written notice to the Purchaser of: (a) the occurrence of any event that causes
any representation and warranty of the Seller contained in this Agreement (i)
that is qualified as to materiality or any Seller Fundamental Representation to
be untrue or inaccurate or (ii) that is not so qualified to be untrue and
incorrect in any material respect, and (b) any failure of the Seller to comply
with or satisfy, in any material respect, any covenant, condition or agreement
to be complied with or satisfied by it hereunder. Receipt by the Purchaser of
any notice from the Seller pursuant to this Section 5.6 shall not be deemed to
be a waiver or release by the Purchaser of any provision of this Agreement and
shall not limit or otherwise affect any remedies available to the Purchaser.

Section 5.7
Regulatory Approvals.

(1)
Unless external legal counsel to the Parties otherwise agree on behalf of the
Parties, the Parties shall cooperate and use their commercially reasonable
efforts to file promptly (and in any event, within ten (10) Business Days) after
the date of this Agreement pre-merger notification filings under Part IX of the
Competition Act with the Commissioner of Competition and the Purchaser shall
concurrently file a request for an Advance Ruling Certificate and in the
alternative, a No-Action Letter.

(2)
Without limiting the foregoing, each of the Seller and the Purchaser, as
promptly as practicable after the execution of this Agreement, will use their
commercially reasonable efforts to make all filings with, give all notices to,
cause to be done all commercially reasonable things necessary, proper or
advisable, and to obtain all Regulatory Approvals.

(3)
All filing fees (including any Taxes thereon) in respect of any filing made to
any Governmental Entity in respect of any Regulatory Approvals shall be paid by
the Purchaser.

(4)
With respect to obtaining the Regulatory Approvals, each of the Seller and the
Purchaser shall:

(a)
not extend or consent to any extension of any applicable waiting or review
period or enter into any agreement with a Governmental Entity to not consummate
the transactions contemplated by this Agreement, except upon the prior consent
of the other Party;

(b)
promptly notify the other Party of written or oral communications of any nature
from a Governmental Entity relating to any Regulatory Approval and provide the
other Party with copies thereof and provide copies of all notices and
correspondence received from any Governmental Entity;

(c)
respond as promptly as reasonably possible to any inquiries or requests received
from a Governmental Entity in respect of any Regulatory Approval;

(d)
use their commercially reasonable efforts to cooperate with and assist the other
Party in the preparation and making of all such filings, applications and
submissions; and

(e)
not participate in any meeting or discussion (whether in person, by phone or
otherwise) with a Governmental Entity in respect of any Regulatory Approval
unless it consults with the other Party in advance and gives the other Party the
reasonable opportunity to attend and participate to the extent permitted by such
Governmental Entity.

(5)
A Party will not be required to provide information in its possession to the
other Party, even if that information may be required in connection with the
filings referred to in this Section 5.7, if that Party, acting reasonably,
determines that the information is material and commercially or competitively
sensitive or that providing the information could reasonably be expected to have
a material adverse effect on that Party if the transactions contemplated by this
Agreement are not completed. In any such case, the Parties shall provide the
information to external counsel for the other Party on an “external counsel
only” basis. Such information shall be provided only to the external counsel of
the other Party and shall not be disclosed by such external counsel to
directors, officers, employees or other agents of that Party, unless express
prior written permission is obtained from the source of the materials.

(6)
If any objections are asserted with respect to the transactions contemplated
hereby under any applicable Laws or if any suit, application, challenge,
injunction, action or Proceeding is commenced by a Governmental Entity in
connection with the transactions contemplated hereby, each Party shall use
commercially reasonable efforts to oppose or defend against any objections,
suit, application, challenge, action or Proceeding to prevent or enjoin
consummation of this Agreement (and the transactions contemplated herein).
Notwithstanding anything to contrary contained in this Section 5.7(6), the
Purchaser will not be required to offer or agree to (i) hold separate, sell, or
otherwise dispose of any assets, categories of assets or businesses of the
Purchased Assets or of the Purchaser or its Affiliates; (ii) terminate any
existing relationships and contractual rights and obligations of the Purchased
Assets or of the Purchaser or its Affiliates; or (iii) effectuate any other
change or restructuring of the Purchased Assets or of the Purchaser or its
Affiliates (or, in each case, to enter into agreements or stipulate to the entry
of an order or decree with the Commissioner of Competition or any other
Governmental Entity).

(7)
The Purchaser shall not, and shall cause its Affiliates and ultimate parent
entities not to, acquire or agree to acquire, by merging with or into or
consolidating with, or by purchasing a substantial portion of the assets of or
equity in, or by any other manner, any business or any corporation, partnership,
association or other business organization or division thereof that is engaged
in the production of bleached chemi-thermomechanical pulp in Canada if the
entering into of a definitive agreement relating to, or the consummation of such
acquisition, merger or consolidation would reasonably be expected to materially
(i) delay the obtaining of, or increase the risk of not obtaining, any consents
of any Governmental Entity necessary to consummate the transactions contemplated
by this Agreement or the expiration or termination of any applicable waiting
period; (ii) increase the risk of any Governmental Entity seeking or entering an
order prohibiting the consummation of the transactions contemplated by this
Agreement; (iii) increase the risk of not being able to remove any such order on
appeal or otherwise; or (iv) delay or prevent the consummation of the
transactions contemplated by this Agreement.

(8)
The Purchaser shall not make the notification filing under the Investment Canada
Act until after the Closing Date.


Section 5.8
Access.

(1)
During the Interim Period and subject to Section 5.8(3) and to compliance with
applicable Laws, the Seller shall, upon reasonable notice by the Purchaser, (a)
give the Purchaser and its accountants, potential lenders, legal advisors and
other representatives, during normal business hours, access to the Books and
Records, Leases, Contracts and all other Purchased Assets and (b) provide the
Purchaser with such reasonable information relating to the Business and the
Purchased Assets as the Purchaser may reasonably request to assess the financial
and legal condition of the Purchased Assets and the Business.

(2)
The exercise of any rights by or on behalf of the Purchaser under this
Section 5.8 shall be carried out (i) strictly for purposes of transitional
planning, during normal business hours in such manner as not to interfere unduly
with the normal operation of the Business and upon reasonable prior notice to
the Seller, (ii) under the supervision of the Seller’s personnel and (iii) in
compliance with the Seller’s internal standards and policies. All notices by the
Purchaser pursuant to this Section 5.8 shall be submitted or directed
exclusively to either Marcus Moeltner, Aaron Blanch, Patrick LeBel or Michael
Herman or such other individuals as the Seller may designate in writing from
time to time.

(3)
This Section 5.8 shall survive and not merge on any termination of this
Agreement or upon this Agreement otherwise becoming null and void.


Section 5.9
Contact with Customers, Suppliers, Employees and Other Business Relations.

(1)
Except as required to implement the transactions contemplated in this Agreement
or to perform its obligations or exercise its rights under this Agreement,
during the Interim Period, the Purchaser shall not contact any customers,
suppliers, employees, Governmental Entities or any other business relations of
the Seller in connection with the transactions contemplated by this Agreement
without the prior written consent of the Seller, which consent shall not be
unreasonably withheld, delayed or conditioned. Notwithstanding the foregoing,
the consent of the Seller shall not be required in connection with, and the
Parties hereby confirm their agreement to, any communication made by a Party in
accordance with the communications plan agreed to between the Parties.

(2)
Notwithstanding anything provided to the contrary in this Agreement or in any
Contract between the Seller and any of the Employees, the Purchaser may, during
the Interim Period, confirm the employment of, and/or offer employment to, any
Employee listed in Section 3.1(r)(ii) of the Disclosure Letter, through any
agreement, contract, letter or any similar document to confirm or offer
employment by the Purchaser. Notwithstanding any other provision contained in
this Agreement, the Seller shall also cooperate with the Purchaser to effectuate
the transfer of any such Employees in respect of whom continuing employment was
confirmed or to whom employment was offered by the Purchaser pursuant to this
Section 5.9. For greater certainty, the Seller acknowledges and agrees that
neither the Purchaser nor any Employees will be in breach of any obligations,
covenants or legal duties whatsoever to the Seller or any of its Affiliates
(including in respect of any restrictive covenants), by confirming employment
with, and/or by accepting employment with, the Purchaser during the Interim
Period.

(3)
Notwithstanding Section 5.9(1), the customers, agents and other sales
representatives of the Business identified in Section 5.9(3) of the Disclosure
Letter shall be contacted by the Seller as soon as practicable after the date of
this Agreement to advise them of the transactions contemplated hereby and
introduce the Purchaser, after which the Purchaser will be authorised to
communicate with them in accordance with competition law guidelines to be agreed
upon between Seller’s and Purchaser’s respective regulatory counsel within five
(5) days from the date of this Agreement.


Section 5.10
Benefits Plan.

During the Interim Period, the Purchaser shall work diligently and use
commercially reasonable efforts to assume the Assumed Plans and to implement its
own version of the other Benefit Plans (the “Benefit Plan Setup”) before the
Closing Date, and the Seller shall diligently provide assistance to the
Purchaser in order for the Purchaser to implement the foregoing. If, fifteen
(15) days prior to the estimated Closing Date, the Purchaser reasonably believes
that it will be unable to finalize the Benefit Plan Setup by the Closing Date,
the Seller or its Affiliates shall administer and provide coverage under such
plans for such Employees consistent with the coverage prior to the Closing Date,
as contemplated in the Transition Services Agreement.



Section 5.11
Action Items.

During the Interim Period, the Parties shall work together diligently and shall
use commercially reasonable efforts to implement before the Closing Date the
action items listed in Section 5.11 of the Disclosure Letter, as contemplated
therein.

Section 5.12
SAP Interfaces.

The Purchaser shall work diligently and use commercially reasonable efforts to
implement integrated and automated interfaces from Empac, Elixir and Empath to
Purchaser’s or its Affiliates’ primary SAP instance as designed and planned by
the Parties (the “SAP Setup”) as soon as practicable following the date of this
Agreement. The Seller shall diligently provide assistance to the Purchaser in
order for the Purchaser to complete the SAP Setup as soon as practicable
following the date of this Agreement. If, on or before seventy-five (75) days
following the date of this Agreement, the Purchaser reasonably concludes that it
will be unable to finalize the SAP Setup before the Closing Date, the Seller or
its Affiliates shall administer and provide accounting and IT systems support to
continue transaction processing to support the operations of the Business, as
contemplated in the Transition Services Agreement, until such time as the
Purchaser has completed the SAP Setup.

Section 5.13
Risk of Loss.

The Purchased Assets shall be at the risk of the Seller until Closing. If before
the Closing, the Purchased Assets sustain a loss, damage or a taking by
condemnation or expropriation and such loss, damage or taking would prevent the
Purchaser from producing the same volume and quality of high-yield pulp at costs
substantially similar to those currently incurred by the Seller, the Seller will
promptly give the Purchaser notice thereof and if the portion of the Purchased
Assets which sustained a loss, were damaged, destroyed or taken by condemnation
or expropriated:
(a)
can be replaced or repaired within thirty (30) days or less by Seller, the
Seller shall replace or repair the Purchased Assets, at its own cost, and the
Closing Date shall be postponed by such period of time not exceeding thirty (30)
days to allow for the completion of such replacement or repairs; or

(b)
cannot be replaced or repaired within thirty (30) days or less by Seller, the
Purchaser shall have the option, exercisable by notice to the Seller:

(i)
to proceed with the Closing, and the Purchase Price will be reduced by the
amount corresponding to the cost of repair of the portion of the Purchased
Assets which were damaged or destroyed or, if lost, damaged beyond repair or
taken by condemnation or expropriation, by the replacement cost of the
particular Purchased Assets so lost, damaged or taken, such reduction in price
to be net of all proceeds of insurance actually received by the Seller and paid
to the Purchaser; or

(ii)
to terminate this Agreement, as provided in Section 8.1.


Section 5.14
Exclusive Dealings.

During the Interim Period, neither the Seller nor the Seller Guarantor nor any
of their respective representatives shall directly or indirectly in any manner:
(a)
entertain, solicit or encourage;

(b)
furnish or cause to be furnished any information to any Persons (other than the
Purchaser or its representatives) in connection with; or

(c)
negotiate or otherwise pursue;

any proposal or discussions for or in connection with any possible sale of any
Purchased Assets or of the Business, no matter how structured, including without
limitation by sale of all or any significant or controlling part of the shares
or other equity interests of the Seller, by sale or license of all or any
significant part of the Purchased Assets, or by any merger or other business
combination involving the Seller or otherwise. The Seller shall be responsible
for any breach by its representatives or its direct shareholders of any
provisions of this Section 5.14.

Section 5.15
Transfer Taxes.

(1)
The Purchaser will be liable for and will pay, or cause to be paid, all Transfer
Taxes payable under any applicable Law on or with respect to the purchase by the
Purchaser of the Purchased Assets under this Agreement on or before the due date
for any such payments, and the Purchaser will provide notice and evidence of any
such payments to the Seller promptly after any such payments. The Purchaser will
prepare and file any affidavits or returns required in connection with the
foregoing at its own cost and expense. To the extent that any Transfer Taxes or
any interest or penalties are required to be paid by and are imposed upon the
Seller under any applicable Law on or with respect to the purchase by the
Purchaser of the Purchased Assets, the Purchaser will reimburse, or cause to be
reimbursed, to the Seller such Transfer Taxes and any applicable interest and
penalties within ten (10) Business Days of payment of such Transfer Taxes and of
any applicable interest and penalties by the Seller. All amounts payable by the
Purchaser to the Seller hereunder do not include Transfer Taxes unless
specifically mentioned hereunder. For greater certainty, the Purchaser shall
self-assess and remit to the applicable Governmental Entity the applicable GST
and QST payable in connection with the transfer of the Purchased Assets which
are real or immovable property, and shall deliver to the Seller a certificate
and indemnity in standard form agreeable to both the Seller and the Purchaser
(the “GST/QST Certificate and Indemnity”). Subject to Section 5.15(2), the
Purchaser shall pay all applicable GST and QST to the Seller in respect of the
Purchased Assets other than the real or immovable property, provided that the
Seller provides to the Purchaser an invoice containing all prescribed
information required by the Purchaser to support its claims for input tax
credits and input tax refunds. The Parties agree that the Purchaser shall only
be obligated to pay any applicable GST and QST to the Seller seven (7) Business
Days before the Seller is required to remit such GST and QST, and the Seller
shall remit such GST and QST to the relevant Governmental Entities as and when
required by applicable Laws. The Purchaser is acquiring each of the Owned Real
Property and Leased Real Property as principal for its own account and is not
being purchased by the purchaser as an agent, trustee, or otherwise on behalf of
or for another person. The Purchaser shall remit the GST and QST to the
appropriate Governmental Entity with respect to the Owned Real Property and
Leased Real Property in the time and the manner prescribed by Part IX of the
Excise Tax Act (Canada) and An Act respecting the Quebec Sales Tax. For greater
certainty, the Purchaser shall indemnify and save harmless the Seller from any
GST, QST penalty, interest or other amounts which may be payable by or be
assessed against the Seller under Part IX of the Excise Tax Act (Canada) and An
Act respecting the Quebec Sales Tax as a result of, or in connection with, the
Seller’s failure to collect and remit any GST or QST applicable on the sale and
conveyance of the Owned Real Property or the Leased Real Property or for the
failure of the Purchaser to remit the GST and QST in the time and the manner
prescribed by Part IX of the Excise Tax Act (Canada) and An Act respecting the
Quebec Sales Tax.

(2)
Notwithstanding the foregoing, the Seller and the Purchaser shall cooperate to
use Revenu Québec's GST/QST "Fast Track" program, and shall file, jointly and
separately, all tax returns, forms and documents as required by Revenu Québec,
for purposes of obtaining the expedited GST and QST refunds for the Purchaser in
connection with the purchase and sale of the Purchased Assets hereunder. To the
extent that Revenu Québec is authorized to pay or credit the refund owing to the
Purchaser directly to the Seller on account of GST and QST in accordance with
the terms of the “Fast Track” program, the Purchaser shall be relieved of its
obligation to pay GST and QST to the Seller under Section 5.15(1). The Purchaser
represents that its registered office is presently located in the Province of
Québec and covenants and agrees to maintain a registered office in the Province
of Québec until the transactions with respect to GST/QST payable in connection
with the transfer of the Purchased Assets described in this Section 5.15 are
completed.


Section 5.16
Cooperation on Tax Matters.

The Seller and the Purchaser will furnish or cause to be furnished to each
other, each at its own expense, as promptly as practicable, such reasonable
information and assistance, and provide additional information and explanations
of any material provided, relating to the Purchased Assets as is reasonably
necessary for the filing of any Tax Returns, for the preparation of any audit,
for the prosecution or defence of any Claim relating to any adjustment or
proposed adjustment with respect to Taxes and to obtain or benefit from any Tax
refund, credit or exemption.

Section 5.17
Proceeds Received after Closing.

A Party shall segregate and hold in trust solely for the benefit of the other
Party, and immediately remit in kind to such Party, all payments that it
receives on or after the Closing Date in respect of the period of time after the
Closing Date, relating to any of the Purchased Assets.

ARTICLE 6    
CONDITIONS OF CLOSING

Section 6.1
Conditions for the Benefit of the Purchaser.

The purchase and sale of the Purchased Assets is subject to the following
conditions being satisfied at or prior to Closing, which conditions are for the
exclusive benefit of the Purchaser and may be waived, in whole or in part, by
the Purchaser in its sole discretion:
(a)
Truth of Representations and Warranties. The representations and warranties of
the Seller contained in this Agreement that are qualified as to materiality and
the Seller Fundamental Representations shall be true and correct in all respects
and those not so qualified shall be true and correct in all material respects as
of the Closing Date with the same force and effect as if such representations
and warranties had been made on and as of such date (except those
representations and warranties that address matters only as of a specified date,
in which case such representations and warranties that are qualified as to
materiality shall have been true and correct in all respects, and those not so
qualified shall have been true and correct in all material respects as of such
specified date).

(b)
Performance of Covenants. The Seller shall have fulfilled or complied, in all
material respects, with all covenants contained in this Agreement or in any
other agreement, certificate or instrument executed and delivered pursuant to
this Agreement to be fulfilled or complied with by it at or prior to the
Closing.

(c)
Material Adverse Effect. During the Interim Period, there shall have been no
Material Adverse Effect.

(d)
Regulatory Approvals. The Regulatory Approvals set forth in Section 6.1(d) of
the Disclosure Letter shall have been obtained or given, as applicable, in each
case in form and substance reasonably acceptable to the Purchaser.

(e)
Consents. The Seller shall have delivered to the Purchaser the Consents set
forth in Section 6.1(e) of the Disclosure Letter, in each case in form and
substance reasonably acceptable to the Purchaser.

(f)
Deliveries. The Seller shall deliver or cause to be delivered to the Purchaser
the following in form and substance satisfactory to the Purchaser acting
reasonably:

(i)
certified copies of (i) the articles and by-laws of the Seller, (ii) certified
resolutions of the board of directors and shareholders of the Seller approving,
as applicable, the entering into and completion of the transactions contemplated
by this Agreement (including, without limitation, the transfer of the Purchased
Assets to the Purchaser), and (iii) a list of the officers and directors of the
Seller authorized to sign agreements together with their specimen signatures;

(ii)
a certificate of status, compliance, good standing or like certificate with
respect to the Seller issued by the appropriate government official of the
jurisdiction of its formation or incorporation, as the case may be;

(iii)
all keys, entry devices and passcodes with respect to the Purchased Assets
(including the Owned Real Property and the Leased Owned Real Property),
including combinations to any locks or vaults;

(iv)
all plans and specifications in the Seller’s possession or under its control
relating to the plant, buildings, structures, erections, improvements,
appurtenances and fixtures situated on or forming part of the Owned Real
Property, including all such electrical, mechanical and structural drawings
related thereto as are in the possession or under the control of the Seller;

(v)
all data bases recorded or stored by means of any device, including in
electronic form (but in such case, only to the extent technically possible),
title documents, abstracts of title, deeds, surveys, leases, certificates of
patents, trademarks and copyrights, contracts and commitments in the possession
or under the control of the Seller relating to the Business;

(vi)
the Assigned Books and Records;

(vii)
all necessary deeds, conveyances, bills of sale, discharges, assurances,
transfers, assignments and any other documentation necessary or reasonably
required to transfer the Purchased Assets to the Purchaser with good and
marketable title, free and clear of all Liens other than the Permitted Liens;

(viii)
evidence satisfactory to the Purchaser that any Liens registered against the
Purchased Assets, including Liens registered during the Interim Period, other
than Permitted Liens, have been released;

(ix)
the elections referred to in Section 2.11, as applicable;

(x)
the GST and QST invoices referred to in Section 5.15;

(xi)
a duly executed Transition Services Agreement, effective as of the Closing;

(xii)
a non-solicitation of Employees and confidentiality agreement, substantially in
the form of EXHIBIT C, duly executed by the Seller and the Seller Guarantor;

(xiii)
a certification (without personal liability) of an executive officer of the
Seller confirming the accuracy of Section 6.1(a) through Section 6.1(c);

(xiv)
in force title insurance coverage for the Owned Real Property from a reputable
title insurance company, in form and with customary owner coverage acceptable to
the Purchaser and in the amount of [**]; and

(xv)
[**] (year-to-date and balance of the year) including [**] (if applicable).

(g)
No Law. No Law shall be in effect that prohibits or enjoins the Purchaser or the
Seller from consummating the transactions contemplated by this Agreement.

(h)
No Litigation. During the Interim Period, there shall have been no Order
(whether temporary, preliminary or permanent) made or any Legal Proceedings
commenced or threatened against any Party or against any of their respective
Affiliates or any of their respective directors or officers, for the purpose of
enjoining, prohibiting, preventing or restraining, temporarily or permanently,
the completion of the transactions contemplated by this Agreement.

(i)
Functioning Payroll System. The Seller shall have implemented a functioning
payroll system for the salaried Employees.

(j)
Single Site Sustainable Forestry Certifications.

(i)
The Seller shall have caused the Seller’s Matane site to have obtained, and the
Matane site shall have in existence, duly issued and validly existing
certifications, on a single-site basis, for the following:

(A)
Forest Stewardship Council Chain of Custody certification in accordance with FSC
Chain of Custody standard and applicable FSC Chain of Custody normative
framework with respect to sourcing, processing and sale of pulp; and

(B)
Programme for the Endorsement of Forest Certification Schemes in accordance with
PEFC Chain of Custody of Forest-Based Products standard for the manufacturing of
the wood-based pulp;

(ii)
The Seller shall have caused all Sustainable Forestry Credits, which shall be
the amounts set out in Section 3.1(aa) of the Disclosure Letter, as such amounts
may be amended in the Ordinary Course of Business, to be allocated to the
single-site Sustainable Forestry Certifications;

(iii)
The Seller shall have caused NEPCon to re-issue the single-site Sustainable
Forestry Certifications set forth in Section 6.1(j)(i)(A) and
Section 6.1(j)(i)(B) under the Purchaser’s name; and

(iv)
The Seller shall have transferred the Sustainable Forestry Credits referenced in
Section 6.1(j)(ii) to the Purchaser.


Section 6.2
Conditions for the Benefit of the Seller.

The purchase and sale of the Purchased Assets is subject to the following
conditions being satisfied at or prior to Closing, which conditions are for the
exclusive benefit of the Seller and may be waived, in whole or in part, by the
Seller in its sole discretion:
(a)
Truth of Representations and Warranties. The representations and warranties of
the Purchaser contained in this Agreement that are qualified as to materiality
and the Purchaser Fundamental Representations shall be true and correct in all
respects and those not so qualified shall be true and correct in all material
respects as of the Closing Date with the same force and effect as if such
representations and warranties had been made on and as of such date (except
those representations and warranties that address matters only as of a specified
date, in which case such representations and warranties that are qualified as to
materiality shall have been true and correct in all respects, and those not so
qualified shall have been true and correct in all material respects as of such
specified date).

(b)
Performance of Covenants. The Purchaser shall have fulfilled or complied, in all
material respects, with all covenants contained in this Agreement or in any
other agreement, certificate or instrument executed and delivered pursuant to
this Agreement to be fulfilled or complied with by it at or prior to the
Closing.

(c)
Regulatory Approvals. The Regulatory Approvals and the consents and notices
identified in Section 4.1(c)(ii) of the Disclosure Letter shall have been
obtained or given, as applicable, in each case in form and substance reasonably
acceptable to the Seller.

(d)
Deliveries. The Purchaser shall deliver or cause to be delivered to the Seller
the following in form and substance satisfactory to the Seller, acting
reasonably:

(i)
certified copies of (i) the resolutions of the board of directors of the
Purchaser approving the entering into and completion of the transactions
contemplated by this Agreement, and (ii) a list of the officers and directors of
the Purchaser authorized to sign agreements together with their specimen
signatures;

(ii)
a certificate of status, compliance, good standing or like certificate with
respect to the Purchaser issued by the appropriate government official of the
jurisdiction of its formation or incorporation, as the case may be;

(iii)
the elections referred to in Section 2.11, as applicable;

(iv)
the GST/QST Certificate and Indemnity referred to in Section 5.15, as
applicable;

(v)
a duly executed Transition Services Agreement, effective as of the Closing;

(vi)
a certification (without personal liability) of an executive officer of the
Purchaser confirming the accuracy of Section 6.2(a) and Section 6.2(b); and

(vii)
in force title insurance coverage for the Owned Real Property from a reputable
title insurance company, in form and with customary owner coverage acceptable to
Seller and in the amount of CDN$80,000,000.

(e)
No Law. No Law shall be in effect that prohibits or enjoins the Purchaser or the
Seller from consummating the transactions contemplated by this Agreement.

(f)
No Litigation. During the Interim Period, there shall have been no Order
(whether temporary, preliminary or permanent) made against any Party or any
Legal Proceedings commenced or threatened against any of their respective
Affiliates or any of their respective directors or officers, for the purpose of
enjoining, prohibiting, preventing or restraining, temporarily or permanently,
the completion of the transactions contemplated by this Agreement.


ARTICLE 7    
CLOSING

Section 7.1
Date, Time and Place of Closing.

The completion of the transactions contemplated by this Agreement shall take
place at the offices of McCarthy Tétrault LLP, 1000 De La Gauchetière Street
West, Suite 2500, Montréal, Québec, at 10:00 a.m. (Montreal time) on the Closing
Date or at such other place, on such other date and at such other time or solely
by way of electronic means as may be agreed upon in writing between the Seller
and the Purchaser.

ARTICLE 8    
TERMINATION

Section 8.1
Termination Rights.

(1)
This Agreement may be terminated by notice in writing:

(a)
by mutual written consent of the Seller and the Purchaser;

(b)
by either the Seller or the Purchaser if a Law shall have been enacted, entered
or promulgated prohibiting the consummation of the transactions contemplated
hereby substantially on the terms contemplated hereby; provided, however, that
the right to terminate this Agreement pursuant to this Section 8.1(1)(b) shall
not be available to any Party if such Law was primarily due to the failure of
such Party to perform any of its obligations under this Agreement;

(c)
by either the Seller or the Purchaser if the Closing has not occurred on or
prior to the Outside Date, provided that the right to terminate this Agreement
shall not be available to any Party whose failure to fulfill any of its
obligations or breach of any of its representations, warranties or covenants
under this Agreement has been the primary cause of, or resulted in, the failure
of the Closing to occur by the Outside Date;

(d)
by the Seller if a breach of any representation or warranty or failure to
perform any covenant or agreement on the part of the Purchaser under this
Agreement occurs that would cause any condition in Section 6.1(g) not to be
satisfied, and such breach or failure is incapable of being cured by the Outside
Date or is not cured by the Purchaser within thirty (30) days of being so
notified by the Seller; provided that the Seller is not then in breach of this
Agreement so as to cause any condition in Section 6.1 not to be satisfied;

(e)
by the Purchaser if a breach of any representation or warranty or failure to
perform any covenant or agreement on the part of the Seller under this Agreement
occurs that would cause any condition in Section 6.1 not to be satisfied, and
such breach or failure is incapable of being cured by the Outside Date or is not
cured by the Seller within thirty (30) days of being so notified by the
Purchaser; provided that the Purchaser is not then in breach of this Agreement
so as to cause any condition in Section 6.1(g) not to be satisfied; and

(f)
by the Purchaser as permitted under Section 5.10.


Section 8.2
Effect of Termination.

(1)
Each Party’s right of termination under this Article 8 is in addition to any
other rights each Party or a Party may have under this Agreement, and the
exercise of a right of termination will not be an election of remedies. Nothing
in this Article 8 limits or affects any other rights or causes of action any
Party may have with respect to the representations, warranties, covenants and
indemnities in its favour contained in this Agreement. If a Party waives
compliance with any of the conditions, obligations or covenants contained in
this Agreement, the waiver will be without prejudice to any of its rights of
termination in the event of non‑fulfilment, non‑observance or non‑performance of
any other condition, obligation or covenant in whole or in part.

(2)
If this Agreement is terminated pursuant to Section 8.1, all obligations of the
Parties under this Agreement will terminate, except that:

(a)
each Party’s obligations under Section 5.4, Section 11.3, Section 11.4 and
Section 11.5 will survive; and

(b)
if this Agreement is terminated by the Purchaser, on the one hand, or the
Seller, on the other hand, because of fraud or a wilful breach of this Agreement
by the other Party, the terminating Party’s right to pursue all legal remedies
will survive such termination unimpaired.


ARTICLE 9    
INDEMNIFICATION

Section 9.1
Survival.

(1)
Subject to Section 9.1(2), the representations and warranties contained in this
Agreement will survive the Closing and continue in full force and effect for a
period of eighteen (18) months after the Closing Date, except that:

(a)
the Seller Fundamental Representations and the Purchaser Fundamental
Representations will survive the Closing and continue in full force and effect
indefinitely;

(b)
the representations and warranties contained in Section 3.1(h) – Tax Matters
will survive the Closing and continue in full force and effect for a period of
sixty (60) days after the expiration of the last applicable limitation period
under any Tax legislation subsequent to the expiration of which an assessment,
reassessment or other form or recognized document assessing liability for Tax
with respect to any taxation period to which these matters relate cannot be
issued;

(c)
the representations and warranties contained in Section 3.1(n) – Environmental
Matters will survive the Closing and continue in full force and effect for a
period of five (5) years after the Closing; and

(d)
the representations and warranties contained in Section 3.1(g)(i) – Title and
Sufficiency of Purchased Assets and Section 3.1(y)(i) – Real Property will
survive the Closing and continue in full force and effect for a period of ten
(10) years after the Closing.

(2)
Notwithstanding anything to the contrary in this Agreement, the time limitation
set out in Section 9.1(1) will not apply in respect of any Claims arising out
of, resulting from, related to, or involving fraud, fraudulent or willful
misconduct or intentional or gross fault by the Party making the representation
and warranty nor will it apply to any of the indemnities set out in
Section 9.2(b) through Section 9.2(e) and in Section 9.3(b).

(3)
No Party has any obligation or liability with respect to any representation and
warranty in this Agreement after the end of the applicable time period specified
in Section 9.1(1), except for Claims relating to the representations and
warranties that the Party has been notified of prior to the end of the
applicable time period.


Section 9.2
Indemnification in Favour of the Purchaser.

The Seller will indemnify, defend and save harmless the Purchaser and its
Affiliates, and their respective directors, officers and employees
(collectively, the “Purchaser Indemnitees”) from any Damages suffered by,
imposed upon or asserted against any of the Purchaser Indemnitees as a result
of, in respect of, connected with, or arising out of, under, or pursuant to:
(a)
any breach, default or violation or any representation or warranty of the Seller
contained in this Agreement or in any other agreement, certificate or instrument
executed and delivered pursuant to this Agreement;

(b)
any failure of the Seller to perform or fulfill any covenant of the Seller
contained in this Agreement or in any other agreement, certificate or instrument
executed and delivered pursuant to this Agreement;

(c)
the Retained Obligations;

(d)
any Legal Proceedings by any Governmental Entities relating to the assessment of
Transfer Taxes for the period prior to the Closing Date; and

(e)
the grievance disclosed in Section 3.1(p)(viii) of the Disclosure Letter for the
period prior to the Closing Date.


Section 9.3
Indemnification in Favour of the Seller.

The Purchaser will indemnify, defend and save harmless the Seller and its
Affiliates, and their respective directors, officers and employees
(collectively, the “Seller Indemnitees”) harmless from, any Damages suffered by,
imposed upon or asserted against any of the Purchaser Indemnitees as a result
of, in respect of, connected with, or arising out of, under, or pursuant to:
(a)
any breach, default or violation or any representation or warranty of the
Purchaser contained in this Agreement or in any other agreement, certificate or
instrument executed and delivered pursuant to this Agreement; and

(b)
any failure of the Purchaser to perform or fulfill any covenant of the Purchaser
contained in this Agreement or in any other agreement, certificate or instrument
executed and delivered pursuant to this Agreement.

For greater certainty, should any Transfer Taxes be deemed included in any
amount payable under this Section 9.3, such amount shall be grossed-up
accordingly in order for the Purchaser to pay to the Seller (i) the full
indemnity amount provided for under this Section 9.3 and (ii) an additional
amount equivalent to any Transfer Taxes deemed included in such payment under
applicable Law.

Section 9.4
Limitations.

(1)
Damages from Seller

(a)
The Seller shall have no liability under this Agreement and no Damages may be
recovered from the Seller unless the Claims of any Purchaser Indemnitee exceed,
in the aggregate, the Deductible, in which case the liability of the Seller
shall be limited to the amount by which such Claims exceed the Deductible.

(b)
The Purchaser Indemnitees shall not be entitled to recover any Damages for any
Claim (or series of Claims arising from similar events or facts) where the
Damages relating to each such Claim are less than the Per Claim Threshold, and
such Damages shall not be counted toward the Deductible.

(c)
The Purchaser Indemnitees will not be entitled to recover under this Article 9
an aggregate amount in excess of the Cap.

(d)
Notwithstanding any other provisions of this Agreement, the limitations set
forth in:

(i)
Section 9.4(1)(a), Section 9.4(1)(b) and Section 9.4(1)(c) shall not apply to
any Claim by the Purchaser Indemnitees (i) involving fraud, fraudulent or
willful misconduct or intentional or gross fault of the Seller; (ii) based on
the incorrectness or breach of the Sellers’ Fundamental Representations; nor
(iii) shall the limitations be construed to apply to any of the indemnities set
out in Section 9.2(b) through Section 9.2(e).

(ii)
Section 9.4(1)(c) shall not apply to any Claim by the Purchaser Indemnitees
based on the incorrectness or breach of the representations and warranties
contained in Section 3.1(g)(i) – Title and Sufficiency of Purchased Assets,
Section 3.1(y)(i) – Real Property and Section 3.1(n) – (Environmental Matters).

(2)
Damages from Purchaser

(a)
The Purchaser shall have no liability under this Agreement and no Damages may be
recovered from the Purchaser unless the Claims of any Seller Indemnitee exceed,
in the aggregate, the Deductible, in which case the liability of the Purchaser
shall be limited to the amount by which such Claims exceed the Deductible.

(b)
The Seller Indemnitees shall not be entitled to recover any Damages for any
Claim (or series of Claims arising from similar events or facts) where the
Damages relating to each such Claim are less than the Per Claim Threshold, and
such Damages shall not be counted toward the Deductible.

(c)
The Seller Indemnitees will not be entitled to recover under this Article 9 an
aggregate amount in excess of the Cap.

(d)
Notwithstanding any other provisions of this Agreement, the limitations set
forth in Section 9.4(2)(a), Section 9.4(2)(b) and Section 9.4(2)(c) shall not
apply to any Claim by the Seller Indemnitees (i) involving fraud, fraudulent or
willful misconduct or intentional or gross fault the Purchaser; (ii) based on
the incorrectness or breach of the Purchaser’s Fundamental Representations; nor
(iii) shall the limitations be construed to apply to any of the indemnities set
out in Section 9.3(b).


Section 9.5
Notice of Claim.

(1)
Any Indemnified Party shall be entitled to make a claim for indemnification (a
“Claim”) under this Agreement, by written notification to the Indemnifying Party
of such Claim (a “Notice of Claim”) promptly upon becoming aware of the Claim,
but in no event later than the relevant date, if any, as specified in
Section 9.1. The Notice of Claim shall specify whether the Claim arises as a
result of a Third Party Claim or a Direct Claim, and shall also specify with
reasonable particularity (to the extent that the information is available), the
factual basis for the Claim, the amount of the Claim and the identity of the
Person making the Claim if it is a Third Party Claim.

(2)
If, through the fault of the Indemnified Party, the Indemnifying Party does not
receive a Notice of Claim in time to effectively contest the determination of
any liability susceptible of being contested or to assert a right to recover an
amount under applicable insurance coverage, then the liability of the
Indemnifying Party to the Indemnified Party under this Article 9 shall be
reduced only to the extent that Damages are actually incurred by the
Indemnifying Party resulting from the Indemnified Party’s failure to give the
Notice of Claim on a timely basis.

(3)
If the date by which a Notice of Claim must be given in respect of a breach of
representation and warranty has passed without any Notice of Claim having been
given to the Indemnifying Party, then the related Claim shall be forever
extinguished, notwithstanding that by the date specified in Section 9.5(1) the
Indemnified Party did not know, and in the exercise of reasonable care could not
have known, of the existence of the Claim.


Section 9.6
Direct Claims.

(1)
With respect to any Direct Claim, following receipt of notice from the
Indemnified Party of the Claim, the Indemnifying Party shall have sixty (60)
days to make such investigation of the Claim as is considered necessary or
desirable. For the purpose of such investigation, the Indemnified Party shall
make available to the Indemnifying Party the information relied upon by the
Indemnified Party to substantiate the Claim, together with all such other
information, books and records and access to employees as the Indemnifying Party
may reasonably request.

(2)
If the Indemnifying Party disputes the validity or amount of the Direct Claim,
the Indemnifying Party shall provide written notice of the dispute to the
Indemnified Party within the sixty (60)‑day period specified in Section 9.6(1).
The dispute notice will describe in reasonable detail the nature of the
Indemnifying Party’s dispute. During the sixty (60)‑day period immediately
following receipt of a notice of dispute by the Indemnified Party, the
Indemnifying Party and the Indemnified Party shall attempt in good faith to
resolve the dispute. If the Indemnifying Party and the Indemnified Party fail to
resolve the dispute within that sixty (60)‑day time period, the Indemnifying
Party’s dispute shall be submitted to the Chief Executive Officer of each of the
Indemnifying Party and the Indemnified Party, which shall conduct negotiations
in good faith to resolve the dispute. If the Chief Executive Officer of each of
the Indemnifying Party and the Indemnified Party fail to resolve the dispute
within an additional fifteen (15)‑day time period, the Indemnified Party is free
to pursue all rights and remedies available to it, subject only to this
Agreement. If the Indemnifying Party fails to respond in writing to the Direct
Claim within the sixty (60)‑day period specified in Section 9.6(1), the
Indemnifying Party is deemed to have rejected the Direct Claim in which event
the Indemnified Party is free to pursue all rights and remedies available to it,
subject to this Agreement.


Section 9.7
Procedure for Third Party Claims.

(1)
In the event a Notice of Claim is delivered with respect to a Third Party Claim,
the Indemnifying Party shall have the right, at its expense, to participate in
but not control the negotiation, settlement or defence of the Third Party Claim,
which control shall rest at all times with the Indemnified Party, unless the
Indemnifying Party:

(a)
acknowledges in writing that the Third Party Claim is within the scope of its
obligations to indemnify the Indemnified Party in accordance with and subject to
the terms of this Section 9.7; and

(b)
furnishes evidence to the Indemnified Party whenever requested by the
Indemnified Party, which is satisfactory to the Indemnified Party of the
Indemnifying Party’s financial ability to indemnify the Indemnified Party;

in which case the Indemnifying Party may assume such control at its expense
through counsel of its choice; provided, however, that notwithstanding the
foregoing, the Indemnifying Party shall not be permitted to assume control of
the negotiation, settlement or defence of the Third Party Claim if: (i) such
Third Party Claim seeks equitable relief or provisional or control measures
against the Indemnified Party as a primary form of relief; (ii) there is a
reasonable probability that such Third Party Claim would result in monetary
damages or payments in excess of 100% of the amount for which the Indemnifying
Party is obligated to indemnify the Indemnified Party pursuant to this
Article 9; (iii) such Third Party Claim involves criminal liability; (iv) such
Third Party Claim involves a Governmental Entity; or (v) such Third Party Claim
is by a current material customer or supplier of the Business.
(2)
Subject to Section 9.7(1), in order to assume the investigation and defence of a
Third Party Claim, the Indemnifying Party must give the Indemnified Party
written notice of its election within thirty (30) days of Indemnifying Party’s
receipt of notice of the Third Party Claim.

(3)
If the Indemnifying Party assumes the investigation and defence of a Third Party
Claim, the Indemnifying Party will pay for all costs and expenses of the
investigation and defence of the Third Party Claim except that the Indemnifying
Party will not, so long as it diligently conducts such defence, be liable to the
Indemnified Party for any fees of other counsel or any other expenses with
respect to the defence of the Third Party Claim incurred by the Indemnified
Party after the date the Indemnifying Party validly exercised its right to
assume the investigation and defence of the Third Party Claim.

(4)
If the Indemnifying Party is not entitled to assume the investigation and
defence of a Third Party Claim as aforesaid, does not elect to assume the
investigation and defence of a Third Party Claim, or assumes the investigation
and defence of a Third Party Claim but fails to diligently pursue such
investigation and defence, the Indemnified Party has the right (but not the
obligation) to undertake the investigation and defence of the Third Party Claim.
In the case where the Indemnifying Party fails to diligently pursue the
investigation and defence of the Third Party Claim, the Indemnified Party may
not assume the investigation and defence of the Third Party Claim unless the
Indemnified Party gives the Indemnifying Party written demand to diligently
pursue the investigation and defence and the Indemnifying Party fails to do so
within fifteen (15) Business Days after receipt of the demand, or such shorter
period as may be required to respond to any deadline imposed by a court.

(5)
If the Indemnified Party undertakes the investigation and defence of a Third
Party Claim, the Indemnifying Party shall be bound by the results obtained by
the Indemnified Party with respect to such Third Party Claim.

(6)
The Indemnifying Party will not be permitted to compromise and settle or remedy
or to cause a compromise and settlement or remedy of a Third Party Claim without
the prior written consent of the Indemnified Party, which consent may not be
unreasonably withheld, delayed or conditioned, unless:

(a)
the terms of the compromise and settlement or remedy require only the payment of
money for which the Indemnified Party is entitled to full indemnification under
this Agreement;

(b)
the terms of the compromise and settlement do not require the Indemnified Party
to admit any wrongdoing, take or refrain from taking any action, acknowledge any
rights of the Person making the Third Party Claim or waive any rights that the
Indemnified Party may have against the Person making the Third Party Claim; and

(c)
the Indemnified Party receives, as part of the compromise and settlement or
remedy, a legally binding and enforceable unconditional release, which is in
form and substance satisfactory to the Indemnified Party, acting reasonably,
from any and all obligations or liabilities it may have with respect to the
Third Party Claim.

(7)
The Indemnified Party and the Indemnifying Party agree to keep each other fully
informed of the status of any Third Party Claim and any related proceedings. If
the Indemnifying Party assumes the investigation and defence of a Third Party
Claim, the Indemnified Party will act in such manner as not to interfere with
the investigation and defence of the Third Party Claim and will, at the request
and expense of the Indemnifying Party, make available to the Indemnifying Party,
on a timely basis, those employees whose assistance, testimony or presence is
necessary to assist the Indemnifying Party in investigating and defending the
Third Party Claim. The Indemnified Party shall, at the request and expense of
the Indemnifying Party, make available to the Indemnifying Party, or its
representatives, on a timely basis all documents, records and other materials in
the possession, control or power of the Indemnified Party, reasonably required
by the Indemnifying Party for its use solely in defending any Third Party Claim
which it has elected to assume the investigation and defence of. The Indemnified
Party shall cooperate on a timely basis with the Indemnifying Party in the
defence of any Third Party Claim.


Section 9.8
Manner of Payment.

Subject to, and in accordance with, the provisions of this Article 9, any
indemnification payment to an Indemnified Party pursuant to this Article 9 shall
be delivered by the Indemnifying Party to the Indemnified Party by wire transfer
of immediately available funds to an account designated by the Indemnified Party
within ten (10) days after the final, non-appealable determination thereof.

Section 9.9
Exclusion of Other Remedies.

Except as provided in this Section 9.9 and in Section 2.9, the indemnities
provided in Section 9.2 and Section 9.3 constitute the only remedy of the
Purchaser, on the one hand, or the Seller, on the other hand, against a Party in
the event of any breach of a representation, warranty, covenant or agreement of
such Party contained in this Agreement. The Parties may exercise their right to
payment of an adjustment in Section 2.9 and their rights of termination in
Section 8.1. The Parties acknowledge that the failure to comply with a covenant
or obligation contained in this Agreement may give rise to irreparable injury to
a Party inadequately compensable in Damages. Accordingly, a Party may seek to
enforce the performance of this Agreement by injunction or specific performance
upon application to a court of competent jurisdiction without proof of actual
damage (and without the requirement of posting a bond or other security).
The Purchaser and the Seller expressly waive and renounce any other remedies
whatsoever, whether at law or in equity, which it would otherwise be entitled to
as against any other Party. The provisions in this Agreement relating to
indemnification, and the limits imposed on the Purchaser Indemnitees’ and the
Seller Indemnitees’ remedies with respect to this Agreement and the transactions
contemplated hereby were specifically bargained for between sophisticated
parties and were specifically taken into account in the determination of the
amounts to be paid to the Seller hereunder. No Purchaser Indemnitees may avoid
the limitations on liability set forth in this Article 9 by seeking damages for
breach of contract, tort or pursuant to any other theory of liability.

Section 9.10
Calculation of Damages.

For greater certainty, for the purpose only of calculating the amount of Damages
under this Article 9, the representations and warranties of the Parties
contained in this Agreement or in any other agreement, certificate or instrument
executed and delivered pursuant to this Agreement shall be deemed to have been
made without qualifications as to materiality where the words or phrases
“material”, “immaterial”, “in all material respects” or words or phrases of
similar import are used, such that the amount of Damages payable to an
Indemnified Party is not subject to any deduction in respect of amounts below
the level of materiality stated in the relevant representation and warranty.

Section 9.11
Joint and Several (Solidary) Obligations.

Notwithstanding anything to the contrary in this Agreement, Rayonier GP, RCC and
RCE, hereby agree to be solidarily liable (within the meaning of the Civil Code
of Quebec) for all of the obligations hereunder of the Seller to the extent
provided in this Agreement, including any indemnification obligations of the
Seller pursuant to this Article 9, such that if any claim for Damages is made
against the Seller hereunder, the Purchaser shall be entitled to seek
indemnification from any of Rayonier GP, RCC and RCE for the full amount of such
Damages payable by the Seller. Each of Rayonier GP, RCC and RCE hereby waive the
benefit of division and discussion.

Section 9.12
Seller Guarantee.

Notwithstanding anything to the contrary in this Agreement, the Seller Guarantor
hereby agrees to be solidarily liable (within the meaning of the Civil Code of
Quebec) with the Seller for all of the obligations hereunder of the Seller to
the extent provided in this Agreement, including any indemnification obligations
of the Seller pursuant to this Article 9, such that if any claim for Damages is
made against the Seller hereunder, the Purchaser shall be entitled to seek
indemnification from the Seller Guarantor for the full amount of such Damages
payable by the Seller. The Seller and the Seller Guarantor hereby waive the
benefit of division and discussion.

Section 9.13
Purchaser Guarantee.

Notwithstanding anything to the contrary in this Agreement, the Purchaser
Guarantor hereby agrees to be solidarily liable (within the meaning of the Civil
Code of Quebec) with the Purchaser for all of the obligations hereunder of the
Purchaser to the extent provided in this Agreement, including any
indemnification obligations of the Purchaser pursuant to this Article 9, such
that if any claim for Damages is made against the Purchaser hereunder, the
Seller shall be entitled to seek indemnification from the Purchaser Guarantor
for the full amount of such Damages payable by the Purchaser. The Purchaser and
the Purchaser Guarantor hereby waive the benefit of division and discussion.

Section 9.14
Duty to Mitigate.

Nothing in this Agreement in any way restricts or limits the general obligation
pursuant to applicable Laws of an Indemnified Party to mitigate any loss which
it may suffer or incur by reason of the breach by an Indemnifying Party of any
representation, warranty, covenant or obligation of the Indemnifying Party under
this Agreement. If any Claim can be reduced by any recovery any, settlement or
otherwise under or pursuant to any insurance coverage (including, for greater
certainty, the title insurance policy purchased by the Seller in accordance with
Section 6.2(d)(vii)), the Indemnified Party shall, at the expense of the
Indemnifying Party, take all appropriate and commercially reasonable steps to
enforce such recovery or settlement and the amount of any Damages of the
Indemnified Party shall be reduced by the amount of insurance proceeds actually
received by the Indemnified Party (net of any deductible or other costs or
expenses of recovery including Taxes and any actual increase in insurance
premiums as a result of such Claim). Any Claim shall also be reduced by any net
Tax benefit actually realized by the Indemnified Party on account of such
Damages in the taxable period in which such Damages were incurred or in the
immediately following taxable period. An Indemnifying Party shall not be
entitled to delay or reduce the payment of all or any portion of a Claim to an
Indemnified Party on the basis of the expected mitigation of such Claim by the
Indemnified Party.

Section 9.15
One Recovery.

Any Indemnified Party is not entitled to double recovery for any Claim even
though they may have resulted from the breach of more than one of the
representations, warranties, covenants and obligations of the Indemnifying Party
in this Agreement.

Section 9.16
Adjustments to Purchase Price.

Any payment made to the Purchaser Indemnitees under this Article 9 is a
dollar-for-dollar decrease in the Purchase Price and any payment made to the
Seller Indemnitees under this Article 9 is a dollar-for-dollar increase in the
Purchase Price, in each case unless otherwise required by applicable Law.

Section 9.17
Set-off.

Any Indemnified Party shall be entitled to set off the amount of any Claim
following Final Determination of such Claim against any other amounts payable by
the Indemnified Party to the Indemnifying Party under this Agreement.

ARTICLE 10    
POST‑CLOSING COVENANTS AND OTHER MATTERS

Section 10.1
Employees.

(1)
The Purchaser:

(a)
will, effective on and after the Closing Date, employ all the Employees:

(i)
who are not covered by the Collective Bargaining Agreement and whose names are
listed in Section 3.1(r)(ii) of the Disclosure Letter (redacted to comply with
privacy Laws, as needed), on terms and conditions of employment substantially
similar, in the aggregate, to such Employees’ terms and conditions of employment
as are in effect on the date hereof; and

(ii)
who on the day immediately preceding the Closing Date are covered by the
Collective Bargaining Agreement; and

(b)
to the extent that any Collective Bargaining Agreement applies to Employees on
the Closing Date, will be the successor to the Seller under any such Collective
Bargaining Agreement pursuant to the provisions of applicable labour legislation
and on and after the Closing Date will be bound by and observe all of the terms,
conditions, rights and obligations of the Seller under any such Collective
Bargaining Agreements to the extent that they apply to Employees.

(c)
will offer employment effective as of the Closing Date to all Employees located
in the Province of Ontario who are not covered by the Collective Bargaining
Agreement and whose names are listed in Section 3.1(r)(ii) of the Disclosure
Letter (redacted to comply with Privacy Laws, as needed), on terms and
conditions of employment substantially similar, in the aggregate, to such
Employees’ terms and conditions of employment as are in effect on the date
hereof. The Purchaser shall recognize the past service of such Employees with
the Seller for all purposes, including any required notice of termination,
termination or severance pay (contractual, statutory or at common-law). The
Seller shall cooperate in the Purchaser’s efforts to make offers of employment
as contemplated by this Section.

(2)
For greater certainty, the Employees listed in Section 10.1 of the Disclosure
Letter shall continue their employment with the Seller and shall not be
transferred to the Purchaser under the terms herein (the “Excluded Employees”).

(3)
The Seller will be responsible for and will discharge all obligations and
liabilities for wages, severance pay, termination pay, notice of termination of
employment or indemnity in lieu of such notice, damages for wrongful dismissal
or other employee benefits or claims, including vacation pay and short-term
incentive plan payments, and any other compensation or payment accrued up to the
Closing Date in respect of all Employees as at the Closing Date, provided that,
for greater certainty:

(a)
all obligations and liabilities of the Seller for severance pay, termination
pay, notice of termination of employment or indemnity in lieu of such notice,
damages for wrongful dismissal shall only relate to Employees whose employment
was terminated prior to the Closing Date; and

(b)
the Purchaser assumes and will discharge all such obligations occurring and
liabilities accruing on and after the Closing Date (including all such
obligations and liabilities resulting from the transactions contemplated by this
Agreement) in respect of all Employees, save and except for any obligations and
liabilities relating to the Excluded Employees.

(4)
From and after the Closing Date, the Employees shall be entitled to use and
obtain their unused and accrued vacation benefits and vacation pay under the
Seller’s vacation arrangements, determined as of the Closing Date; provided,
however, that the Seller shall indemnify the Purchaser for any liability assumed
by the Purchaser in excess of the amount reflected in the calculation of the
Working Capital in that respect as at the Closing Time. For greater certainty,
the indemnity provided in this Section 10.1(4) is subject to the limitations set
forth in Section 9.4(1)(a), Section 9.4(1)(b) and Section 9.4(1)(c).

(5)
At least ten (10) days before the Closing Date, the Seller shall deliver to the
Purchaser an up-to-date list of all Employees as at such date certified complete
by a senior officer of the Seller. On the Closing Date, the Seller shall also
deliver to the Purchaser an updated version of Section 3.1(r)(ii) of the
Disclosure Letter as at the Closing Time certified complete by a senior officer
of the Seller, which shall be subject to Purchaser’s approval.


Section 10.2
Pension Plans and Other Benefit Plan.

(1)
All items in respect of Employees of the Business, except Excluded Employees,
employed by the Purchaser that require adjustment including premiums for
unemployment insurance, the Québec Pension Plan or the Canada Pension Plan,
employer health tax, applicable statutory hospitalization insurance, workers’
compensation assessments, accrued wages, salaries and commissions and employee
benefit plan payments will be appropriately adjusted up to the Closing Date. To
the extent that the Seller makes any payments to the Purchaser on account of
such adjustments, the Purchaser agrees to indemnify and save harmless the Seller
from and against all Damages in connection therewith.

(2)
Subject to Section 10.1(3) and Section 10.2(4), the Seller shall retain
responsibility for and satisfy its obligations with respect to any Pension
Plans, the Collective Bargaining Agreement, and other Benefit Plans up to the
Closing Date in respect of all Employees of the Business in accordance with the
terms of any Pension Plans and other Benefit Plans, and applicable Laws based on
service of such employees up to the Closing Date. Except as may be specifically
provided herein, the Purchaser shall not assume any liability or obligation with
respect to any Pension Plans or other Benefit Plans that are not Assumed Plans.

(3)
Effective as of the Closing Date, the non-unionized Employees shall cease to
participate in and accrue benefits under any Pension Plans and other Benefit
Plans that were in place prior to the Closing Date. Any Pension Plans and other
Benefit Plans in which such non-unionized Employees participated shall not be
transferred to or assumed by the Purchaser. Prior to and after the Closing Date,
the Seller shall retain responsibility for all amounts payable by reason of or
in connection with any and all claims incurred under Pension Plans and other
Benefit Plans in which non-unionized Employees (and their eligible dependants)
participated before the Closing Date.

(4)
Effective as of the Closing Date, and subject to any third party consents or
waivers and other regulatory approvals necessary to permit the transfer or
assignment, the Seller shall transfer or assign and the Purchaser shall assume
all of the rights, responsibilities, duties, obligations and liabilities of the
Seller with respect to the Retirement Plan for Unionized Employees and the Sun
Life Financial Group Policy no 83907-213 (Matane Plant – Hourly Union
Employees), as well as the agreements in respect of such plans described in
EXHIBIT D (collectively, the “Assumed Plans”). Upon obtaining the required
consent, waiver and approvals of such transfer or assignment and assumption, the
Purchaser shall become the successor sponsor or policyholder, as applicable, of
the Assumed Plans. In order to effect such assignment and assumption, the Seller
and the Purchaser shall take such steps, prepare and execute such documents and
seek such approvals of the appropriate regulatory authorities as may be
necessary or desirable. The Purchaser shall enter into new agreements as
necessary to allow the efficient transfer or assignment and assumption of the
Assumed Plans. Upon the completion of the transfer or assignment of the Assumed
Plans to the Purchaser, and except as otherwise provided herein, the Seller
shall be completely discharged of all of its obligations and liabilities, if
any, with respect to the pension benefits accrued by the Employees and the
former employees under the Assumed Plans in accordance with the terms of such
Assumed Plans, the Collective Bargaining Agreements and applicable Laws. Each of
the Seller and Purchaser shall be solely responsible for its respective expenses
attributable to the assignment of the rights, duties, obligations and
liabilities under the Assumed Plans to the Purchaser. The Seller shall also
collaborate with the Purchaser with regard to the administration of the
Retirement Plan for Unionized Employees, pending its intended transfer, if it
does not occur as of the Closing Date, including, among others, with respect to
the replacement of any member of the pension committee for such plan. For the
avoidance of doubt, and subject to any necessary Pension Plan committee
consents, the Seller shall also collaborate with the Purchaser to allow the
Purchaser to establish its own investment structure for the Retirement Plan for
Unionized Employees.

(5)
As soon as reasonably practicable following the date of this Agreement, the
Seller shall cause a written notice to be issued to the Custodial Trustee
seeking the segregation and transfer of the assets underlying the units of the
funds established pursuant to the terms of the Master Trust Agreements owned by,
or attributed to, the Retirement Plan for Unionized Employees pursuant to the
terms of the Master Trust Agreements. Such proportionate share of the underlying
assets of the funds established pursuant to the Master Trust Agreements, shall,
on or before the Closing Date, be segregated in favour of the Retirement Plan
for Unionized Employees and shall be transferred to the pension fund of the
Retirement Plan for Unionized Employees.

(6)
Any costs and expenses attributable to the segregation and transfer of the
underlying assets of the funds established pursuant to the Master Trust
Agreements, as described in Section 10.2(5), shall be payable by the Seller.
During the period from the execution of the Agreement up to and including the
Closing Date, the Seller shall ensure that no notice of redemption is issued by
any Person in respect of the Master Trust Agreements, other than consistent with
past practice, and that the assets of the Master Trust Agreements are invested
consistent with past practice.

(7)
The Parties agree that the value of the assets to be segregated and transferred
from the funds established pursuant to the Master Trust Agreements to the
pension fund of the Retirement Plan for Unionized Employees, as described in
Section 10.2(5), shall include the return obtained by the relevant investment or
investment structure up to the date of the transfer of the relevant assets.

(8)
The Seller shall provide, prior to Closing, all true, complete and correct data,
records and correspondence in its possession that is necessary or useful to
administer the Assumed Plans, in a form which is sufficient for the proper
administration of any such Assumed Plan in accordance with their terms and all
applicable Laws. Prior to Closing, the Purchaser shall have the right to
reasonably request, and shall be provided with, all data, records or other
information deemed to be necessary or useful to allow the Purchaser to offer
benefit coverage to the non-unionized Employees as provided under this
Agreement.

(9)
For greater certainty, it is acknowledged that the Seller shall retain all
liabilities and obligations with respect to all post-retirement and
post-employment insurance coverages in respect of employees of the Seller who
are retired or no longer employed by the Seller as of the Closing Date, any
Excluded Employee and any employee or former employee not related to the
Business or the Purchased Assets. The Buyer shall assume all liabilities and
obligations with respect to all post-retirement and post-employment benefits in
respect of the Employees.


Section 10.3
Access to Books and Records.

For a period of six (6) years from the Closing Date or for such longer period as
may be required by applicable Laws, (a) the Purchaser shall retain all original
Assigned Books and Records and (b) the Seller shall retain all original Retained
Books and Records. So long as any such Assigned Books and Records and such
Retained Books and Records are retained by the Purchaser or the Seller, as
applicable, pursuant to this Agreement, the Seller or the Purchaser, as
applicable, shall have the reasonable right to inspect and to make copies (at
its own expense) of them at any time upon reasonable request during normal
business hours and upon reasonable notice for any proper purpose and without
undue interference to the business operations of the Purchaser, the Seller or
their respective Affiliates, as applicable. The Seller shall have the right to
redact from the Retained Books and Records requested by the Purchaser any
information that is not related to the Business or the Purchased Assets. The
Purchaser or the Seller, as applicable, shall have the right to have its
representatives present during any such inspection. Each of the Purchaser and
the Seller agrees to provide timely access to the Assigned Books and Records or
Retained Books and Records, as applicable, and any other resources and personnel
of the Purchaser or the Seller, to the Seller or the Purchaser, as applicable,
upon the reasonable request of the Seller or the Purchaser, as applicable, for
purposes of complying with any applicable tax, financial reporting, regulatory
requirements or any other proper purpose.

Section 10.4
Cooperation and Access regarding [**].

The Purchaser shall, at the request of the Seller, make available to the Seller,
its accountants, its legal advisors or its representatives on a timely basis all
documents, records and other materials in the possession or control of the
Purchaser reasonably required by the Seller [**].

Section 10.5
Further Assurances.

From time to time after the Closing Date, each Party shall, at the request of
any other Party, execute and deliver such additional conveyances, transfers and
other assurances as may be reasonably required to effectively transfer the
Purchased Assets to the Purchaser and carry out the intent of this Agreement.

ARTICLE 11    
MISCELLANEOUS

Section 11.1
Notices.

Any notice, request for consent, direction or other communication (each a
“Notice”) given regarding the matters contemplated by this Agreement must be in
writing (regardless of the fact that a specific provision of this Agreement
specifies or fails to specify that a particular notice will be in writing), sent
by personal delivery or courier and addressed:
(a)
to the Seller or the Seller Guarantor at:

Rayonier Advanced Materials Inc.
1301 Riverplace Boulevard
Suite 2300
Jacksonville, Florida 32207
United States of America
Attention: Chief Financial Officer
with a copy to: General Counsel
(b)
to the Purchaser at:

Sappi Canada Enterprises Inc.
c/o Blake, Cassels & Graydon LLP
1 Place Ville Marie, Suite 3000
Montreal, Québec H3B 4T9
Canada


Attention: Philippe Bourassa


with a copy to:


Sappi North America, Inc.
255 State Street, 4th Floor
Boston, Massachusetts 02109
United States of America


Attention: General Counsel
(c)
to the Purchaser Guarantor at:

Sappi Papier Holding GmbH
c/o Sappi International S.A.
Chaussée de la Hulpe 166
Watermael-Boitsfort
1170 Brussels, Belgium
Attention: Jorg Passler


with a copy to:


Blake, Cassels & Graydon LLP
1 Place Ville Marie, Suite 3000
Montreal, Québec H3B 4T9
Canada


Attention: Philippe Bourassa


A Notice is deemed to be delivered and received (i) if sent by personal
delivery, on the date of delivery if it is a Business Day and the delivery was
made prior to 4:00 p.m. (local time in place of receipt) and otherwise on the
next Business Day, (ii) if sent by same‑day service courier, on the date of
delivery if sent on a Business Day and delivery was made prior to 4:00 p.m.
(local time in place of receipt) and otherwise on the next Business Day, or
(iii) if sent by overnight courier, on the next Business Day. A Party may change
its address for service from time to time by providing a Notice in accordance
with the foregoing. Any subsequent Notice must be sent to the Party at its
changed address. Any element of a Party’s address that is not specifically
changed in a Notice shall be assumed not to be changed.

Section 11.2
Time of the Essence.

Time is of the essence in this Agreement.

Section 11.3
Announcements and Public Communications.

(1)
A Party who wishes to make a release, public announcement or publicity with
respect to the transactions contemplated in this Agreement shall obtain approval
of the other Party to the form, nature and extent of such disclosure, which
approval shall not be unreasonably withheld, delayed or conditioned; provided,
however, that to the extent the disclosure is required by Law or by a recognized
securities exchange, the disclosing Party shall use reasonable commercial
efforts to give prior notice to the other Party and a reasonable opportunity for
the other Party to review or comment on the disclosure.

(2)
The Parties consent to, and nothing in this Section 11.3 or elsewhere in this
Agreement shall prohibit, the use and disclosure by any Party or its respective
Affiliates of information with respect to the Business, the Purchased Assets or
the transactions contemplated in this Agreement necessary to comply with
disclosure obligations under applicable Canadian, U.S. and South African
securities laws and rules of the New York Stock Exchange or the Johannesburg
Stock Exchange, including the public filing of this Agreement on the Canadian
Securities Administrators’ System for Electronic Document Analysis and Retrieval
(SEDAR) at www.sedar.com or on the United States Securities and Exchange
Commission’s Electronic Data Gathering, Analysis and Retrieval (EDGAR) system at
www.sec.gov.


Section 11.4
Third Party Beneficiaries.

Except as otherwise provided in Section 9.2, Section 9.3 and Section 11.14, the
Parties intend that this Agreement will not benefit or create any right or cause
of action in favour of any Person, other than the Parties. Except for the
Indemnified Party, no Person, other than the Parties, shall be entitled to rely
on the provisions of this Agreement in any action, suit, proceeding, hearing or
other forum.

Section 11.5
Expenses.

The Purchaser will pay for its own costs and expenses and the Seller will pay
for its own costs and expenses which are, in each case, incurred in connection
with the negotiation, preparation, execution and performance of this Agreement
and the transactions contemplated by them including the fees and expenses of
legal counsel, investment advisors and accountants.

Section 11.6
Amendments.

This Agreement may only be amended, supplemented or otherwise modified by
written agreement signed by the Parties.

Section 11.7
Waiver.

No waiver of any of the provisions of this Agreement will constitute a waiver of
any other provision (whether or not similar). No waiver will be binding unless
executed in writing by the Party to be bound by the waiver. A Party’s failure or
delay in exercising any right under this Agreement will not operate as a waiver
of that right. A single or partial exercise of any right will not preclude a
Party from any other or further exercise of that right or the exercise of any
other right.

Section 11.8
Non‑Merger.

Except as otherwise expressly provided in this Agreement, the covenants,
representations and warranties shall not merge on and shall survive the Closing
as provided herein.

Section 11.9
Entire Agreement.

This Agreement constitutes the entire agreement between the Parties with respect
to the transactions contemplated by this Agreement and supersedes all prior
agreements, understandings, negotiations and discussions, whether oral or
written, of the Parties. There are no representations, warranties, covenants,
conditions or other agreements, express or implied, collateral, statutory or
otherwise, between the Parties in connection with the subject matter of this
Agreement, except as specifically set forth in this Agreement. The Parties have
not relied and are not relying on any other information, discussion or
understanding in entering into and completing the transactions contemplated by
this Agreement.

Section 11.10
Successors and Assigns.

(1)
This Agreement becomes effective only when executed by all of the Parties. After
that time, it will be binding upon and enure to the benefit of each of the
Parties and their respective successors and permitted assigns.

(2)
Neither this Agreement nor any of the rights or obligations under this Agreement
are assignable or transferable by any Party without the prior written consent of
the other Parties, provided that the Purchaser may assign all or any part of its
rights and obligations under this Agreement to any of its Affiliates without
consent, except that such assignment shall not relieve the Purchaser of its
obligations hereunder.


Section 11.11
Severability.

If any provision of this Agreement is determined to be illegal, invalid or
unenforceable by an arbitrator or any court of competent jurisdiction, that
provision will be severed from this Agreement and the remaining provisions shall
remain in full force and effect.

Section 11.12
Governing Law.

(1)
This Agreement will be governed by and interpreted and enforced in accordance
with the laws of the Province of Québec and the federal laws of Canada
applicable therein.

(2)
Each Party irrevocably attorns and submits to the exclusive jurisdiction of the
Québec courts situated in the City of Montreal and waives objection to the venue
of any Legal Proceeding in such court or that such court provides an
inconvenient forum.


Section 11.13
Counterparts.

This Agreement may be executed in any number of counterparts (including
counterparts by facsimile or PDF) and all such counterparts taken together shall
be deemed to constitute one and the same instrument.

Section 11.14
Legal Representation.

In any proceeding by or against the Purchaser wherein the Purchaser asserts or
prosecutes any claim under, or otherwise seeks to enforce, this Agreement, the
Purchaser agrees in connection with such proceeding (a) that neither the
Purchaser nor counsel therefor will move to seek disqualification of Seller
Counsel, (b) to waive any right the Purchaser may have to assert the
attorney-client privilege against Seller Counsel or the Seller or any of their
Affiliates with respect to any communication or information contained in Seller
Counsel’s possession or files and (c) to consent to the representation of the
Seller and its Affiliates by Seller Counsel, notwithstanding that Seller Counsel
has or may have represented the Seller or any of its Affiliates as counsel in
connection with any matter, including any transaction (including the
transactions contemplated by this Agreement), negotiation, investigation,
proceeding or action, prior to the Closing. This consent and waiver extends to
Seller Counsel representing the Seller against the Purchaser or its Subsidiaries
in litigation, arbitration or mediation in connection with this Agreement or the
transactions contemplated by this Agreement. In addition, all communications
between the Seller, on the one hand, and Seller Counsel, on the other hand,
related to this or any other proposed sale of the Purchased Assets, this
Agreement or the transactions contemplated hereby shall be deemed to be
attorney-client confidences that belong solely to the Seller and its Affiliates
(the “Seller Pre-Closing Communications”). Accordingly, the Purchaser shall not
have access to any such Seller Pre-Closing Communications or to the files of
Seller Counsel relating to such engagement from and after the Closing, and all
books, records and other materials in any medium (including electronic copies)
containing or reflecting any of the Seller Pre-Closing Communications or the
work product of legal counsel with respect thereto, including any related
summaries, drafts or analyses, and all rights with respect to any of the
foregoing, are hereby retained by, assigned and transferred to the Seller
effective as of the Closing. Such material and information shall be excluded
from the transfer contemplated by this Agreement and shall be delivered to the
Seller immediately prior to the Closing with no copies thereof retained by the
Purchaser or any of the Purchaser’s Affiliates or representatives. From and
after the Closing, the Purchaser and its Affiliates shall maintain the
confidentiality of all such material and information. From and after the
Closing, none of the Purchaser, its Affiliates and representatives shall access
or in any way, directly or indirectly, use or rely upon any such materials or
information. To the extent that any such materials or information are not
delivered to the Seller prior to the Closing, they will be held for the benefit
of the Seller, and the Purchaser and its Affiliates will deliver all such
material and information to the Seller promptly upon discovery thereof, without
using or retaining copies thereof. Without limiting the generality of the
foregoing, from and after the Closing, (a) the Seller and its Affiliates shall
be the sole holders of the attorney-client privilege with respect to such
engagement and the Seller Pre-Closing Communications, and none of the Purchaser
and its Affiliates shall be a holder thereof, and (b) to the extent that files
of Seller Counsel in respect of such engagement and with respect to the Seller
Pre-Closing Communications constitute property of the client, only the Seller
and its Affiliates shall hold such property rights. As to Seller Pre-Closing
Communications, the Purchaser and the Seller, together with any of their
respective Affiliates, successors or assigns, agree that no such party may use
or rely on any of the Seller Pre-Closing Communications in any action or claim
against or involving any of the Parties after the Closing. The Purchaser hereby
acknowledges and confirms that it has had the opportunity to review and obtain
adequate information regarding the significance and risks of the waivers and
other terms and conditions of this Section 11.14, including the opportunity to
discuss with counsel such matters and reasonable alternatives to such terms.
This Section 11.14 is for the benefit of the Seller and Seller Counsel and
Seller Counsel is the intended third party beneficiary of this Section 11.14.
This Section 11.14 shall be irrevocable, and no term of this Section 11.14 may
be amended, waived or modified, without the prior written consent of the Seller
and Seller Counsel. The covenants and obligations set forth in this
Section 11.14 shall survive for ten (10) years following the Closing Date.


[Remainder of page intentionally left blank]





--------------------------------------------------------------------------------






IN WITNESS WHEREOF the Parties have executed this Asset Purchase Agreement.
PURCHASER:
 
 
SAPPI CANADA ENTERPRISES INC.
By:
 
 
Authorized Signatory

SELLER:
 
 
RAYONIER A.M. CANADA G.P. 
 
 
By:
 
 
 
 
Authorized Signatory



 
 
RAYONIER A.M. COMPAGNIE DE CONSTRUCTION INC.
 
 


By:
 
 
 
 
Authorized Signatory
 
 
 
 
 
 
 
RAYONIER A.M. CANADA ENTERPRISES INC.
 
 


By:
 
 
 
 
Authorized Signatory

SELLER GUARANTOR:
 
 
RAYONIER ADVANCED MATERIALS INC.
 
 
By:
 
 
 
 
Authorized Signatory



PURCHASER GUARANTOR:


‑ 1 ‑



--------------------------------------------------------------------------------





 
 
SAPPI PAPIER HOLDING GMBH
 
 
 


By:
 
 
 
 
Authorized Signatory
 
 
 


By:
 
 
 
 
Authorized Signatory





‑ 2 ‑



--------------------------------------------------------------------------------






EXHIBIT A
SAMPLE ADJUSTMENT STATEMENT













--------------------------------------------------------------------------------






EXHIBIT B    
FORM OF TRANSITION SERVICES AGREEMENT











--------------------------------------------------------------------------------






EXHIBIT C    
NON-SOLICITATION AND CONFIDENTIALITY AGREEMENT





EXHIBIT D    
ASSUMED PLANS AGREEMENTS
Pension Plans
•
Régime de retraite des employés syndiqués de Les Entreprises Tembec Inc. -
Division Matane (Retraite Québec: no 31439. Canada Revenue Agency: no 1017847),
and following related agreements:



o
Investments for the Defined Contribution Component:

§
[**];

§
[**].



•
[**] available to [**] as established pursuant to the following agreements with
[**]:

o
[**]

o
[**]



Other Benefits


•
[**] contract covering benefits for both Active and Retirees – [**]

o
[**]










